Exhibit 10.3

 

 

CREDIT AGREEMENT

 

Dated as of December 9, 2003

 

among

 

PRECISION CASTPARTS CORP.,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

 

KEYBANK NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agents,

 

THE BANK OF NOVA SCOTIA

and

WACHOVIA BANK, N.A.,

as Documentation Agents,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

 

1.02

Other Interpretive Provisions

 

1.03

Accounting Terms

 

1.04

Rounding

 

1.05

References to Agreements and Laws

 

1.06

Times of Day

 

1.07

Letter of Credit Amounts

 

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

Term Loan A

 

2.02

Revolving Loans

 

2.03

Borrowings, Conversions and Continuations of Revolving Loans; Conversions and
Continuations of Segments of the Term Loan A

 

2.04

Letters of Credit

 

2.05

Swing Line Loans

 

2.06

Prepayments

 

2.07

Termination or Reduction of Commitments

 

2.08

Repayment of Loans

 

2.09

Interest

 

2.10

Fees

 

2.11

Computation of Interest and Fees

 

2.12

Evidence of Debt

 

2.13

Payments Generally

 

2.14

Sharing of Payments

 

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

 

3.02

Illegality

 

3.03

Inability to Determine Rates

 

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

 

3.05

Funding Losses

 

3.06

Matters Applicable to all Requests for Compensation

 

3.07

Survival

 

3.08

Replacement Lenders

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO SIGNING AND CREDIT EXTENSIONS

 

 

 

 

4.01

Conditions of Initial Credit Extension

 

4.02

Conditions to all Credit Extensions

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

 

 

i

--------------------------------------------------------------------------------


 

5.02

Authorization; No Contravention

 

5.03

Governmental Authorization; Other Consents

 

5.04

Binding Effect

 

5.05

Financial Statements; No Material Adverse Effect

 

5.06

Litigation

 

5.07

No Default

 

5.08

Ownership of Property; Liens

 

5.09

Environmental Compliance

 

5.10

Insurance

 

5.11

Taxes

 

5.12

ERISA Compliance

 

5.13

Subsidiaries

 

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

 

5.15

Disclosure

 

5.16

Compliance with Laws

 

5.17

Tax Shelter Regulations

 

5.18

Intellectual Property; Licenses, Etc

 

5.19

Merger Representations

 

5.20

Solvency

 

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

 

 

 

6.01

Financial Statements

 

6.02

Certificates; Other Information

 

6.03

Notices

 

6.04

Payment of Obligations

 

6.05

Preservation of Existence, Etc

 

6.06

Maintenance of Properties

 

6.07

Maintenance of Insurance

 

6.08

Compliance with Laws

 

6.09

Books and Records

 

6.10

Inspection Rights

 

6.11

Use of Proceeds

 

6.12

Performance of Contractual Obligations

 

6.13

Additional Guarantors

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

 

 

 

7.01

Liens

 

7.02

Investments

 

7.03

Indebtedness

 

7.04

Fundamental Changes

 

7.05

Dispositions

 

7.06

Change in Nature of Business

 

 

ii

--------------------------------------------------------------------------------


 

7.07

Transactions with Affiliates

 

7.08

Burdensome Agreements

 

7.09

Use of Proceeds

 

7.10

Financial Covenants

 

7.11

Amendments of Certain Indebtedness

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

 

8.02

Remedies Upon Event of Default

 

8.03

Application of Funds

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

 

 

 

9.01

Appointment and Authorization of Administrative Agent

 

9.02

Delegation of Duties

 

9.03

Liability of Administrative Agent

 

9.04

Reliance by Administrative Agent

 

9.05

Notice of Default

 

9.06

Credit Decision; Disclosure of Information by Administrative Agent

 

9.07

Indemnification of Administrative Agent

 

9.08

Administrative Agent in its Individual Capacity

 

9.09

Successor Administrative Agent

 

9.10

Administrative Agent May File Proofs of Claim

 

9.11

Guaranty Matters

 

9.12

Other Agents; Arrangers and Managers

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

 

 

 

10.01

Amendments, Etc

 

10.02

Notices and Other Communications; Facsimile Copies

 

10.03

No Waiver; Cumulative Remedies

 

10.04

Attorney Costs, Expenses and Taxes

 

10.05

Indemnification by the Borrower

 

10.06

Payments Set Aside

 

10.07

Successors and Assigns

 

10.08

Confidentiality

 

10.09

Set-off

 

10.10

Interest Rate Limitation

 

10.11

Counterparts

 

10.12

Integration

 

10.13

Survival of Representations and Warranties

 

10.14

Severability

 

10.15

Tax Forms

 

10.16

Governing Law

 

10.17

Waiver of Right to Trial by Jury

 

 

iii

--------------------------------------------------------------------------------


 

10.18

USA Patriot Act Notice

 

 

 

 

SCHEDULES

 

 

 

 

 

1.01(a)

Commitments and Pro Rata Shares

 

1.01(b)

Non-Core Subsidiaries

 

2.04

Existing Letters of Credit

 

5.05

Supplement to Interim Financial Statements

 

5.06

Litigation

 

5.09

Environmental Matters

 

5.12

ERISA Compliance

 

5.13

Subsidiaries and Other Equity Investments

 

5.18

Intellectual Property Matters

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

7.08

Existing Burdensome Agreements

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

 

A

Revolving Loan Notice

 

B

Swing Line Loan Notice

 

C

Term Loan Interest Rate Selection Notice

 

D-1

Term Loan Note

 

D-2

Revolving Loan Note

 

D-3

Swing Line Note

 

E

Compliance Certificate

 

F

Assignment and Assumption

 

G

Guaranty

 

H

Intercreditor Agreement

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 9, 2003 among
PRECISION CASTPARTS CORP., an Oregon corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving credit facility
and a term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquired Company” means SPS Technologies, Inc., a Pennsylvania corporation.

 

“Acquired Company Note Amendment” means that certain Amended and Restated Note
Purchase Agreement dated as of December 9, 2003, amending and restating the Note
Purchase Agreement with respect to each series of the Acquired Company Notes.

 

“Acquired Company Notes” means, collectively or individually as the context may
indicate (in each case assuming the effectiveness of the Acquired Company Note
Amendment), each of (a) the senior unsecured notes of the Acquired Company in
the original maximum principal amount of $85,000,000 issued pursuant to that
certain Note Purchase Agreement dated as of June 17, 1996, the outstanding
principal amount of which on the date hereof is $68,636,362 (b) the senior
unsecured notes of the Acquired Company in the original maximum principal amount
of $80,000,000 issued pursuant to that certain Note Purchase Agreement dated as
of August 4, 1999, the outstanding principal amount of which on the date hereof
is $80,000,000, and (c) the senior unsecured notes of the Acquired Company in
the original maximum principal amount of $15,000,000 issued pursuant to that
certain Note Purchase Agreement dated as of February 25, 2000, the outstanding
principal amount of which on the date hereof is $15,000,000.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary), provided that the Company or the Subsidiary is the
surviving Person.

 

--------------------------------------------------------------------------------


 

“Adjusted Consolidated EBITDA” means, for any period of measurement that
includes the Closing Date, the sum of (a) if the period of measurement includes
the fiscal quarter of the Acquired Company ended September 30, 2003,
Consolidated EBITDA calculated for the Acquired Company and its Subsidiaries
(rather than for the Borrower and its Subsidiaries) for the one-, two- or
three-quarter period of the Acquired Company, as applicable, ended September 30,
2003, plus (b) if the period of measurement includes the fiscal quarter of the
Borrower ended closest to September 30, 2003, Consolidated EBITDA calculated for
the Borrower and its Subsidiaries without giving effect to the Merger (rather
than for the Borrower and its Subsidiaries giving effect to the Merger) for the
one-, two- or three-quarter period of the Borrower, as applicable, ended closest
to September 30, 2003, plus (c) with respect to the fiscal quarter of the
Borrower ending closest to December 31, 2003, the sum of (x) Consolidated EBITDA
calculated for the Borrower and its Subsidiaries other than the Acquired Company
and its Subsidiaries notwithstanding the Merger for such fiscal quarter, plus
(y) Consolidated EBITDA calculated for the Acquired Company and its Subsidiaries
for the period from the Closing Date to the last day of such fiscal quarter
times the number of days in such fiscal quarter, all divided by the number of
days from the Closing Date to the last day of such fiscal quarter, plus (d)
Consolidated EBITDA of the Borrower and its Subsidiaries (giving effect to the
Merger) for each fiscal quarter after the fiscal quarter of the Borrower ending
closest to December 31, 2003 included in such period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means, as at the date of determination thereof, the sum
of (a) the Aggregate Revolving Credit Commitments at such date plus (b) the
Outstanding Amount with respect to the Term Loan A at such date.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Rating
S&P/Moody’s

 

Commitment
Fee

 

Eurodollar Rate
Loans and
Letters of Credit

 

Base
Rate Loans

 

1

 

BBB or better and Baa2 or better

 

0.250

%

1.000

%

0.000

%

 

 

 

 

 

 

 

 

 

 

2

 

BBB- and Baa3

 

0.250

%

1.250

%

0.000

%

 

 

 

 

 

 

 

 

 

 

3

 

BBB- and Ba1 or BB+ and Baa3

 

0.300

%

1.500

%

0.500

%

 

 

 

 

 

 

 

 

 

 

4

 

BB+ and Ba1

 

0.375

%

1.750

%

0.750

%

 

 

 

 

 

 

 

 

 

 

5

 

BB and Ba2

 

0.500

%

2.000

%

1.000

%

 

 

 

 

 

 

 

 

 

 

6

 

Lower than BB and Ba2 or unrated by either S&P or Moody’s

 

0.500

%

2.500

%

1.500

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if there is
a split in Debt Ratings not provided for above, then the lower of such Debt
Ratings shall apply (with the Debt Rating for Pricing Level 1 being the highest
and the Debt Rating for Pricing Level 6 being the lowest), unless there is a
split in Debt Ratings of more than one level, in which case the Pricing Level
that is one level higher than the Pricing Level of the lower Debt Rating shall
apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii)(C). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

“Approved Fund” has the meaning specified in Section 10.07(g).

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

 

3

--------------------------------------------------------------------------------


 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Acquired Company Financial Statements” means the audited consolidated
balance sheet of the Acquired Company and its Subsidiaries for the fiscal year
ended December 31, 2002, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Acquired Company and its Subsidiaries, including the notes thereto.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended March 30, 2003, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Credit Maturity Date, and (b) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan (including a Segment) that bears interest based on
the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“Base Rate Segment” means a Segment bearing interest or to bear interest at the
Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means any of (i) the borrowing under the Term Loan A Facility, (ii)
a Revolving Borrowing or (iii) a Swing Line Borrowing, as the context may
require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Cash Collateralize” has the meaning specified in Section 2.04(g).

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

5

--------------------------------------------------------------------------------


 

“Closing Date EBITDA” means the sum of (a) Consolidated EBITDA calculated for
the Acquired Company and its Subsidiaries (rather than for the Borrower and its
Subsidiaries) for the four fiscal quarters of the Acquired Company ended
September 30, 2003, plus (b) Consolidated EBITDA calculated for the Borrower and
its Subsidiaries without giving effect to the Merger (rather than for the
Borrower and its Subsidiaries giving effect to the Merger) for the four fiscal
quarters of the Borrower ended closest to September 30, 2003.

 

“Closing Date Material Adverse Effect” means the occurrence of any event since
(1) March 30, 2003 that has had or would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the assets,
properties, business, results of operations or financial condition of the
Borrower and its Subsidiaries (without giving effect to the Merger), taken as a
whole, or (2) June 30, 2003 that has had or would reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the assets,
properties, business, results of operations or financial condition of the
Acquired Company and its Subsidiaries (without giving effect to the Merger);
provided, however, that any event that (x) results from the announcement or
pendency of the Merger, including disruptions to the Borrower’s or the Acquired
Company’s business or the businesses of the Borrower’s Subsidiaries (without
giving effect to the Merger) or the Acquired Company’s Subsidiaries (without
giving effect to the Merger), and their respective employees, customers and
suppliers or (y) generally affects the respective industries in which Borrower
and its Subsidiaries (without giving effect to the Merger) or the Acquired
Company and its Subsidiaries (without giving effect to the Merger) operate and
does not affect either the Borrower and its Subsidiaries (without giving effect
to the Merger) or the Acquired Company and its Subsidiaries (without giving
effect to the Merger), respectively, in a materially disproportionate manner,
shall, solely for purposes of this definition, be excluded in determining
whether such an event described in this definition has occurred.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment Fee” has the meaning specified in Section 2.10(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, (iv) non-cash charges resulting from the application of Statement of
Financial Accounting Standards No. 142, and (v) other expenses of the Borrower
and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and minus (b) all
non-cash items increasing Consolidated Net Income for such period and plus (c)
cash received with respect to a non-cash item deducted under clause (b) of this
definition for a prior period.

 

“Consolidated Forward Interest Charges” means, for any Ensuing Twelve Month
Period beginning on the date of measurement thereof, for the Borrower and its
Subsidiaries on a

 

6

--------------------------------------------------------------------------------


 

consolidated basis, the sum of all of the following, computed at the applicable
fixed rate in connection with fixed rate items and at the variable rate then
prevailing on the date of measurement with respect to variable rate items, in
each case adjusted to give effect to scheduled repayments of principal during
such Ensuing Twelve Month Period: (a) interest, premium payments, debt discount,
fees, charges and related expenses (including capitalized interest) of the
Borrower and its Subsidiaries in connection with borrowed money (including
amounts attributable to interest expense under any Permitted Receivables
Purchase Facility, and including commissions, discounts, fees and other charges
in connection with letters of credit and similar instruments) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis and without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all obligations (including reimbursement obligations) arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (but excluding contingent
reimbursement or payment obligations in connection with performance, but not
financial, letters of credit), (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations, (f) the outstanding amount under
any Permitted Receivables Purchase Facility, (g) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (f) above of Persons other than the Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, a limited partnership in which none of the
Borrower or any of its Subsidiaries is a general partner or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses (including
capitalized interest) of the Borrower and its Subsidiaries in connection with
borrowed money (including amounts attributable to interest expense under any
Permitted Receivables Purchase Facility, and including commissions, discounts
fees and other charges in connection with letters of credit and similar
instruments) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

 

“Consolidated Interest Coverage Ratio” means, with respect to the Borrower and
its Subsidiaries for any date of computation thereof, the ratio of (a)
Consolidated EBITDA for the

 

7

--------------------------------------------------------------------------------


 

Four-Quarter Period ending on or ended most recently prior to the date of
computation thereof minus capital expenditures for such Four-Quarter Period to
(b) Consolidated Forward Interest Charges for the Ensuing Twelve Month Period;
provided that in measuring the Consolidated Interest Coverage Ratio (i) on the
Closing Date, Closing Date EBITDA will be used in lieu of Consolidated EBITDA,
and (ii) on any other date during a Four-Quarter Period that includes the
Closing Date, Adjusted Consolidated EBITDA will be used in lieu of Consolidated
EBITDA.

 

“Consolidated Leverage Ratio” means, with respect to the Borrower and its
Subsidiaries for any date of computation thereof, the ratio of (a) Consolidated
Funded Indebtedness as of such date of computation to (b) Consolidated EBITDA
for the Four-Quarter Period ending on or ended most recently prior to the date
of computation thereof; provided that in measuring the Consolidated Leverage
Ratio (i) on the Closing Date, Closing Date EBITDA will be used in lieu of
Consolidated EBITDA, and (ii) on any other date measuring Consolidated EBITDA
for a Four-Quarter Period that includes the Closing Date, Adjusted Consolidated
EBITDA will be used in lieu of Consolidated EBITDA.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Stockholders’ Equity of
the Borrower and its Subsidiaries on that date.

 

“Consolidated Total Assets” means, as of any date on which the amount thereof is
to be determined, the net book value of all assets of the Borrower and its
Subsidiaries as determined on a consolidated basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

8

--------------------------------------------------------------------------------


 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, the Term Loan A,  participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” has the meaning specified in Section 10.07(g).

 

“Ensuing Twelve Month Period” means, with respect to the calculation of
Consolidated Forward Interest Charges, the period beginning on the date of
measurement thereof and ending 365 or 366 days thereafter, as applicable.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, franchises, licenses, agreements or governmental restrictions relating
to pollution and the protection of the environment or the release of any
materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

10

--------------------------------------------------------------------------------


 

“Eurodollar Rate Loan” means a Loan (including a Segment) that bears interest at
a rate based on the Eurodollar Rate.

 

“Eurodollar Rate Segment” means a Segment bearing interest or to bear interest
at the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded SPS Subsidiaries” means each of AAA Aircraft Supply, LLC and Avibank
Services, LLC.

 

“Existing Acquired Company Credit Agreement” means that certain Credit Agreement
dated as of June 18, 2002 among the Acquired Company, PNC Bank, as
administrative agent, and a syndicate of lenders.

 

“Existing Borrower Credit Agreement” means that certain Credit Agreement dated
as of July 30, 1999 among the Borrower, Bank of America, as administrative
agent, and a syndicate of lenders.

 

“Existing Letters of Credit” means each letter of credit identified on
Schedule 2.04.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated August 14, 2003, among the
Borrower, the Administrative Agent and the Arranger with respect to the credit
facilities contemplated by this Agreement.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Borrower and its Subsidiaries, taken together as one accounting period.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

11

--------------------------------------------------------------------------------


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith unless the recourse of the creditor for such obligation is limited to
property of such Person, in which case the amount of any Guarantee shall be
deemed to be an amount equal to the lesser of the amount of the obligation
determined in accordance with the first clause of this sentence or the fair
market value of the property securing such obligation.  The term “Guarantee” as
a verb has a corresponding meaning.

 

“Guarantors” means, collectively or individually as the context may indicate,
each of the Material Subsidiaries of the Borrower at the Closing Date (after
giving effect to the Merger) and each other Person who becomes a party to the
Guaranty (including by execution of a Guaranty Joinder Agreement).

 

“Guaranty” means that certain Guaranty Agreement dated as of the Closing Date
among the initial Guarantors and the Administrative Agent, substantially in the
form of Exhibit G, as supplemented from time to time by the execution and
delivery of Guaranty Joinder Agreements pursuant to Section 6.13 or otherwise.

 

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor to the Administrative Agent pursuant to Section 6.13 or
otherwise.

 

12

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                    all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b)                                   all direct or contingent obligations of
such Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                    net obligations of such Person under any
Swap Contract;

 

(d)                                   all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                    indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                      the aggregate amount outstanding under
all Permitted Receivables Purchase Facilities;

 

(g)                                   capital leases and Synthetic Lease
Obligations; and

 

(h)                                   all Guarantees of such Person in respect
of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, a limited partnership in which none of the
Borrower or any of its Subsidiaries is a general partner or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.  The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

13

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date among the Borrower, the Administrative Agent and each holder of
any of the Acquired Company Notes, substantially in the form of Exhibit H.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Credit Maturity Date or the Term Loan A Maturity Date, as applicable; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
calendar quarter of the Borrower and the Revolving Credit Maturity Date or the
Term Loan A Maturity Date, as applicable; provided further that interest
accruing at the Default Rate shall be payable from time to time upon demand of
the Administrative Agent.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Loan Notice or Term
Loan Interest Rate Selection Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Stated Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

 

14

--------------------------------------------------------------------------------


 

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Revolving Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Stated Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Revolving Credit Commitments.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing), but not including the interest of a lessor under an
operating lease.

 

15

--------------------------------------------------------------------------------


 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Term Loan A or a Swing Line Loan, including
any Segment.

 

“Loan Documents” means this Agreement, each Note, the Guaranty (including the
Guaranty Joinder Agreements), the Intercreditor Agreement, the Fee Letter, each
Revolving Loan Notice, each Term Loan Interest Rate Selection Notice, each
Letter of Credit Application and each Compliance Certificate, and all other
instruments and documents heretofore or hereafter executed or delivered to or in
favor of any Lender or the Administrative Agent in connection with the Loans
made and transactions contemplated by this Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Material Senior Indebtedness” means, collectively or individually as the
context may indicate, Indebtedness of the Borrower or any of its Subsidiaries
incurred or outstanding under any of the Public Notes, any of the Acquired
Company Notes or any Permitted Receivables Purchase Facility, and any extension,
refinancing or renewal thereof.

 

“Material Subsidiary” means each Domestic Subsidiary of the Borrower except (a)
the Non-Core Subsidiaries, (b) the Permitted Receivables Subsidiaries, (c) the
Excluded SPS Subsidiaries, (d) Frisa Wyman-Gordon, LLC, a Delaware limited
liability company, (e) the Special Purpose Finance Subsidiaries and (f) any
other Subsidiary of the Borrower the book value of whose total assets is less
than $10,000,000, provided that the aggregate amount of total assets of all
subsidiaries within this subclause (f) may not exceed $100,000,000 (and if so
exceeding, the Borrower will identify Subsidiaries to be Material Subsidiaries
and Guarantors sufficient so that, after so identifying, this proviso is
satisfied).

 

“Merger” means the merger of the Acquired Company with and into the Purchaser,
as contemplated by the Merger Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
August 16, 2003, by and among the Borrower, the Purchaser and the Acquired
Company, including all schedules, exhibits and similar addenda thereto.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

16

--------------------------------------------------------------------------------


 

“New Public Notes” means the 5.60% senior unsecured notes of the Borrower due
2013 in an original principal amount not to exceed $300,000,000 issued
December 2, 2003 pursuant to the Public Indenture and that certain Second
Supplemental Indenture dated as of December 9, 2003.

 

“Non-Core Subsidiaries” means, individually or collectively as the context may
indicate, the Subsidiaries listed on Schedule 1.01(b) and each of which comprise
either the Borrower’s flow products business or the Acquired Company’s magnetic
products business, as each is constituted on the Closing Date, without any
merger into, consolidation with, Acquisition by or material transfer of assets
to any of such Subsidiaries after the Closing Date (other than any of such
transactions between or among such Non-Core Subsidiaries).

 

“Notes” means, collectively, the Revolving Loan Notes, the Term Loan A Notes and
the Swing Line Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, or arising under any
Related Swap Contract, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (i) with respect to any Term Loan A on any date, the
aggregate outstanding principal amount thereof after giving effect to the
Borrowing of such Term Loan A and any prepayments or repayments of such Term
Loan A (or any Segment) occurring on such date, (ii) with respect to Revolving
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Revolving Loans and Swing Line Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

17

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Business” means any business in which (a) the Borrower and its
Subsidiaries, or (b) the Acquired Company and its Subsidiaries were engaged on
the Closing Date, and any business reasonably related or complementary thereto.

 

“Permitted Receivables” shall mean all obligations of any obligor (whether now
existing or hereafter arising) under a contract for sale of goods or services by
the Borrower or any of its Subsidiaries, which shall include any obligation of
such obligor (whether now existing or hereafter arising) to pay interest,
finance charges or amounts with respect thereto, and, with respect to any of the
foregoing receivables or obligations, (a) all of the interest of the Borrower or
any of its Subsidiaries in the goods (including returned goods) the sale of
which gave rise to such receivable or obligation after the passage of title
thereto to any obligor, (b) all other Liens and property subject thereto from
time to time purporting to secure payment of such receivables or obligations,
and (c) all guarantees, insurance, letters of credit and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of any such receivables or obligations.

 

“Permitted Receivables Purchase Facility” means (a) the facility established
under the Amended and Restated Credit and Security Agreement entered into as of
January 31, 2001 by and among Precision Receivables Corp., the Borrower, Blue
Ridge Asset Funding Corporation and Wachovia Bank, N.A., and the documents
related thereto or contemplated thereby, and (b) any agreement of the Borrower
or any of its Permitted Receivables Subsidiaries providing for sales, transfers
or conveyances of Permitted Receivables purporting to be sales (and considered
sales under GAAP) that do not provide, directly or indirectly, for recourse
against the seller of Permitted Receivables (or against any of such seller’s
Affiliates) by way of a guaranty or any other support arrangement with respect
to the amount of such Permitted Receivables (based on the financial condition or
circumstances of the obligor thereunder), other than such limited recourse as is
reasonable given market standards for transactions of a similar type, taking
into account such factors as historical bad debt loss experience and obligor
concentration levels.

 

“Permitted Receivables Subsidiary” means, individually or collectively as the
context may indicate, each of Precision Receivables Corp., an Oregon
corporation, and any other similar Subsidiary of the Borrower formed primarily
for the purpose of being a borrower under a Permitted Receivables Purchase
Facility.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

18

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Post-Closing Agreement” has the meaning set forth in Section 4.01(a).

 

“Pro Rata Revolving Share” means, with respect to each Revolving Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Lender at such time and the denominator of which is the amount
of the Aggregate Revolving Credit Commitments at such time; provided that if the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or otherwise, then the Pro Rata Revolving Share of each Revolving
Lender shall be determined based on the Pro Rata Revolving Share of such
Revolving Lender immediately prior to such termination and after giving effect
to any subsequent assignments made pursuant to the terms hereof.  The initial
Pro Rata Revolving Share of each Revolving Lender is set forth opposite the name
of such Revolving Lender on Schedule 1.01(a) or in the Assignment and Assumption
pursuant to which such Revolving Lender becomes a party hereto, as applicable.

 

“Pro Rata Term A Share” means, with respect to each Term Loan A Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Term Loan A funded by such Term Loan A Lender as of the date of measurement
thereof, after giving effect to any assignments made pursuant to Section 10.07
on or prior to such date of measurement.  The Pro Rata Term A Share of each Term
Loan A Lender as of the Closing Date is set forth opposite the name of such Term
Loan A Lender on Schedule 1.01(a) or in the Assignment and Assumption pursuant
to which such Term Loan A Lender becomes a party hereto, as applicable.

 

“Public Indenture” means that certain Indenture dated as of December 17, 1997,
between the Borrower and Bank One Trust Company, N.A. (as successor to The First
National Bank of Chicago), pursuant to which the Public Notes have been issued.

 

“Public Notes” means, collectively or individually as the context may indicate,
each of (a) the 6.75% senior unsecured notes of the Borrower due 2007 in the
original maximum principal amount of $150,000,000, all of which is outstanding
on the date hereof, (b) the 8.75% senior unsecured notes of the Borrower due
2005 in the original maximum principal amount of $200,000,000, all of which is
outstanding on the date hereof, and (c) the New Public Notes, all of which were
issued pursuant to the Public Indenture.

 

“Purchaser” means Star Acquisition, LLC, a Pennsylvania limited liability
company and a wholly-owned Domestic Subsidiary of the Borrower.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Swap Contract” means all Swap Contracts which are entered into or
maintained by the Borrower or any Subsidiary with a Lender or Affiliate of a
Lender and which are not prohibited by the express terms of the Loan Documents.

 

19

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, at any time after the Aggregate
Revolving Credit Commitments have been terminated, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition); provided that the portion of the Aggregate
Commitments of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders with Revolving Credit Commitments that total more than 50% of the
Aggregate Revolving Credit Commitments or, at any time after the Aggregate
Revolving Credit Commitments have been terminated, Revolving Lenders holding in
the aggregate more than 50% of the Outstanding Amount of the Revolving Loans
(with the aggregate amount of each Revolving Lender’s risk participations and
funded participations in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Lender for purposes of this definition); provided that
the portion of the Aggregate Revolving Credit Commitments of, and the portion of
the Outstanding Amount of the Revolving Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

 

“Required Term Loan A Lenders” means, as of any date of determination, Term Loan
A Lenders having more than 50% of the Outstanding Amount of the Term Loan A;
provided that the portion of the Outstanding Amount of the Term Loan A held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan A Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity

 

20

--------------------------------------------------------------------------------


 

interest or of any option, warrant or other right to acquire any such capital
stock or other equity interest.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.02.

 

“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrower pursuant to Section 2.02, (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 1.01(a) or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Facility” means the facility described in Section 2.02
providing for Revolving Loans to the Borrower by the Revolving Lenders in the
maximum aggregate principal amount at any time outstanding of $400,000,000, as
reduced from time to time pursuant to the terms of this Agreement.

 

“Revolving Credit Maturity Date” means (a) the Stated Maturity Date, or (b) such
earlier date upon which the Aggregate Revolving Credit Commitments may be
terminated in accordance with the terms hereof.

 

“Revolving Lender” means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Loans
outstanding or participations in an outstanding Letter of Credit or Swing Line
Loan.

 

“Revolving Loan” means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrower by a Revolving Lender in accordance with its Pro Rata Revolving Share
pursuant to Section 2.02, except as otherwise provided herein.

 

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit D-2.

 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Segment” means a portion of any Term Loan A (or all thereof) with respect to
which a particular interest rate is (or is proposed to be) applicable.

 

21

--------------------------------------------------------------------------------


 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(a)                                  the fair value of its assets (both at fair
valuation and at present fair saleable value on an orderly basis) is in excess
of the total amount of its liabilities, including contingent obligations; and

 

(b)                                 it is then able and expects to be able to
pay its debts as they mature; and

 

(c)                                  it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Special Purpose Finance Subsidiary” means, individually or collectively as the
context may indicate, any Subsidiary of the Borrower created solely for the
purpose of, and whose sole activity shall consist of, acquiring and financing
capital assets of the Borrower and its Subsidiaries; provided that the aggregate
net book value of all assets of all such Special Purpose Finance Subsidiaries
shall not at any time exceed $50,000,000.

 

“Stated Maturity Date” means December 9, 2008.

 

“Stockholders’ Equity” means, as of any date of determination for the Borrower
and its Subsidiaries on a consolidated basis, stockholders’ equity as of that
date determined in accordance with GAAP.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

 

22

--------------------------------------------------------------------------------


 

a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D-3.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Opinion Adjustment Event” means any of the following: (A) any waiver or
modification of the Tax Opinion Condition as reflected in the Merger Agreement
as executed on August 16, 2003; (B) any adjustment to the Merger Consideration
(as defined in the Merger Agreement as in effect on August 16, 2003) after the
execution of the Merger Agreement on August 16, 2003, including without
limitation any change in amount or method of determining the per share Cash
Consideration or Stock Consideration (each as defined in the Merger Agreement as
in effect on August 16, 2003); and (C) without limiting the foregoing, the
exercise

 

23

--------------------------------------------------------------------------------


 

of any rights of the Borrower to make any Stock Adjustment (as defined in the
Merger Agreement as in effect on August 16, 2003).

 

“Tax Opinion Condition” means the condition in Section 5.2(e) of the Merger
Agreement that the tax opinion specified in the Merger Agreement be issued in
connection with the consummation of the Merger.

 

“Term Loan A” means the Loan made pursuant to the Term Loan A Facility, as
described in Section 2.01.

 

“Term Loan A Facility” means the facility described in Section 2.01 consisting
of the Term Loan A advanced to the Borrower on the Closing Date in an original
principal amount of $300,000,000.

 

“Term Loan A Lender” means each Lender that has a portion of the Term Loan A
outstanding under the Term Loan A Facility.

 

“Term Loan A Maturity Date” means (a) the Stated Maturity Date, or (b) such
earlier date upon which the Outstanding Amounts under the Term Loan A, including
all accrued and unpaid interest, are either due and payable or are otherwise
paid in full in accordance with the terms hereof.

 

“Term Loan A Note” means a promissory note made by the Borrower in favor of a
Term Loan A Lender evidencing the portion of the Term Loan A made by such Term
Loan A Lender, substantially in the form of Exhibit D-1.

 

“Term Loan Interest Rate Selection Notice” means the written notice delivered by
a Responsible Officer of the Borrower in connection with the election of a
subsequent Interest Period for any Eurodollar Rate Segment or the conversion of
any Eurodollar Rate Segment into a Base Rate Segment or the conversion of any
Base Rate Segment into a Eurodollar Rate Segment, which, if in writing, shall be
substantially in the form of Exhibit C.

 

“Threshold Amount” means $50,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of (a) the Term Loan
A, (b) Revolving Loans, (c) L/C Obligations and (d) Swing Line Loans.

 

“Transaction Documents” means, individually or collectively as the context may
indicate, (i) the Merger Agreement, and (ii) the side letter dated as of
August 16, 2003 by and among the Borrower, the Purchaser and the Acquired
Company.

 

“Type” means with respect to (i) a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan, and (ii) a Segment, its character as a Base Rate
Segment or a Eurodollar Rate Segment.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets,

 

24

--------------------------------------------------------------------------------


 

determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and
Schedule references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and

 

25

--------------------------------------------------------------------------------


 

the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)                                  With respect to any Acquisition consummated
after the Closing Date the following shall apply:

 

(i)                                     commencing on the first fiscal quarter
end of the Borrower next following the date of each Acquisition, for each of the
next four periods of four fiscal quarters of the Borrower, Adjusted Consolidated
EBITDA or Consolidated EBITDA, as applicable, with respect to the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio shall include the
results of operations of the Person or assets so acquired on a historical pro
forma basis, and which amounts may include such adjustments as in each case are
reasonably satisfactory to the Administrative Agent;

 

(ii)                                  commencing on the first fiscal quarter end
of the Borrower next following the date of each Acquisition, for each of the
next four periods of four fiscal quarters of the Borrower, Consolidated Interest
Charges as a component of Consolidated EBITDA with respect to the Consolidated
Leverage Ratio shall include the results of operations of the Person or assets
so acquired, which amounts shall be determined on a historical pro forma basis;
provided, however, Consolidated Interest Charges shall be adjusted on a
historical pro forma basis to (i) eliminate interest expense accrued during such
period on any Indebtedness repaid in connection with such Acquisition and (ii)
include interest expense on any Indebtedness (including Indebtedness hereunder)
incurred, acquired or assumed in connection with such Acquisition (“Incremental
Debt”) calculated (A) as if all such Incremental Debt had been incurred as of
the first day of such Four-Quarter Period and (B) at the following interest
rates: (I) for all periods subsequent to the date of the Acquisition and for
Incremental Debt assumed or acquired in the Acquisition and in effect prior to
the date of Acquisition, at the actual rates of interest applicable thereto, and
(II) for all periods prior to the actual incurrence of such Incremental Debt,
equal to the rate of interest actually applicable to such Incremental Debt
hereunder or under other financing documents applicable thereto as at the end of
each affected period of such four fiscal quarters, as the case may be.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and

 

26

--------------------------------------------------------------------------------


 

regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Letter of Credit Application therefor, whether or not such maximum face
amount is in effect at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Term Loan A.

 

(a)                                  Subject to the terms and conditions of this
Agreement, each Term Loan A Lender severally agrees to make an advance of its
Pro Rata Term A Share of the Term Loan A to the Borrower on the Closing Date. 
The principal amount of each Segment of the Term Loan A outstanding hereunder
from time to time shall bear interest and the Term Loan A shall be repayable as
herein provided.  No amount of the Term Loan A repaid or prepaid by the Borrower
may be reborrowed hereunder, and no subsequent Borrowing under the Term Loan A
Facility shall be allowed after the initial such advance of the Term Loan A on
the Closing Date.

 

(b)                                 Not later than 1:00 P.M. on the Closing Date
each Term Loan A Lender shall, pursuant to the terms and subject to the
conditions of this Agreement, make the amount of its Pro Rata Term A Share of
the Term Loan A available by wire transfer to the Administrative Agent.  Such
wire transfer shall be directed to the Administrative Agent at the
Administrative Agent’s Office and shall be in the form of same day funds in
Dollars.  The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, including without limitation the
satisfaction of all applicable conditions in Sections 4.01 and 4.02, be made
available to the Borrower by delivery of the proceeds thereof as shall be
directed by the Responsible Officer of the Borrower and reasonably acceptable to
the Administrative Agent.  The initial Borrowing of the Term Loan A shall be a
single Base Rate Segment, subject to conversion after the Closing Date in
accordance with a Term Loan Interest Rate Selection Notice delivered on the
Closing Date pursuant to Section 4.01(a) (or, if no Term Loan Interest Rate
Selection Notice is so delivered on the Closing Date, thereafter in accordance
with Section 2.03).

 

2.02                        Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender severally agrees to make
Revolving Loans to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
aggregate Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations shall not exceed the Aggregate Revolving Credit Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Pro

 

27

--------------------------------------------------------------------------------


 

Rata Revolving Share of the Outstanding Amount of all L/C Obligations, plus such
Revolving Lender’s Pro Rata Revolving Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.02, prepay under Section 2.06, and reborrow
under this Section 2.02.  Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

2.03                        Borrowings, Conversions and Continuations of
Revolving Loans; Conversions and Continuations of Segments of the Term Loan A.

 

(a)                                  Each Revolving Borrowing, each conversion
of Revolving Loans or Segments of the Term Loan A from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of, or conversion to, Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.03(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice or Term Loan Interest Rate Selection Notice, appropriately
completed and signed by a Responsible Officer of the Borrower (unless such
Revolving Loan Notice is being delivered by the Swing Line Lender pursuant to
Section 2.05(c) or by the Administrative Agent on behalf of the L/C Issuer
pursuant to Section 2.04(c)(i)); provided that the lack of such prompt
confirmation shall not affect the conclusiveness or binding effect of such
telephonic notice.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Revolving Loan Notice (whether telephonic or written) shall be
substantially in the form of (or if telephonic, convey the information requested
in) Exhibit A attached hereto, and each Term Loan Interest Rate Selection Notice
(whether telephonic or written) shall be substantially in the form of (or if
telephonic, convey the information requested in) Exhibit C attached hereto.  If
the Borrower fails to specify a Type of Revolving Loan in a Revolving Loan
Notice or Type of Segment in a Term Loan Interest Rate Selection Notice, or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans and Segments of the Term Loan
A shall, subject to the last sentence of this Section 2.03(a), be made as or
converted to Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Revolving Loan Notice or Term Loan Interest Rate Selection Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)                                 Following receipt of a Revolving Loan
Notice, the Administrative Agent shall promptly notify each Revolving Lender of
the amount of its Pro Rata Revolving Share of the applicable Revolving Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Revolving Lender of the
details of

 

28

--------------------------------------------------------------------------------


 

any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Revolving Borrowing, each Revolving Lender shall
make the amount of its Revolving Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Revolving Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Revolving Loan Notice with respect to such Revolving Borrowing is given
by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then
the proceeds of such Revolving Borrowing shall be applied, first, to the payment
in full of any such L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, (i) no Revolving Loan may be requested as, converted into or continued
as a Eurodollar Rate Loan without the consent of the Required Revolving Lenders,
and (ii) no Segment of the Term Loan A may be converted into or continued as a
Eurodollar Rate Segment without the consent of the Required Term Loan A Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the applicable Lenders of the interest rate applicable
to any Interest Period for Eurodollar Rate Loans upon determination of such
interest rate.  The determination of the Eurodollar Rate by the Administrative
Agent shall be conclusive in the absence of manifest error.  At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than five Interest Periods in effect with respect to Revolving Loans.

 

(f)                                    After giving effect to the Borrowing
under the Term Loan A Facility on the Closing Date, all conversions of Segments
of the Term Loan A from one Type to the other, and all continuations of Segments
of the Term Loan A as the same Type, there shall not be more than five Interest
Periods in effect with respect to Segments of the Term Loan A.

 

2.04                        Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, (1) from time to time on
any Business Day during the period from the

 

29

--------------------------------------------------------------------------------


 

Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower; provided that the L/C Issuer shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Revolving
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such L/C Credit Extension, (x) the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations would exceed the Aggregate
Revolving Credit Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Pro Rata
Revolving Share of the Outstanding Amount of all L/C Obligations, plus such
Revolving Lender’s Pro Rata Revolving Share of the Outstanding Amount of all
Swing Line Loans, would exceed such Revolving Lender’s Revolving Credit
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit.  Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)                                  The L/C Issuer shall be under no
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                subject to Section 2.04b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless the Required Revolving
Lenders have approved such expiry date;

 

(C)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders have approved such expiry date;

 

30

--------------------------------------------------------------------------------


 

(D)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer; or

 

(E)                                 such Letter of Credit is in an initial
amount less than $500,000 or is to be denominated in a currency other than
Dollars.

 

(iii)                               The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Upon receipt
by the L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter

 

31

--------------------------------------------------------------------------------


 

of Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Revolving Share times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit must permit the L/C Issuer to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such renewal. 
Once an Auto-Renewal Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such renewal if (A) the L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
Section 2.04(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five Business Days
before the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such renewal or (2) from
the Administrative Agent, any Revolving Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 2:00 p.m. on the date of any payment by the L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Pro Rata Revolving Share
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Revolving Loan Notice).  Any notice given by the L/C

 

32

--------------------------------------------------------------------------------


 

Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)                                  Each Revolving Lender (including the
Revolving Lender acting as L/C Issuer) shall upon any notice pursuant to
Section 2.04(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Pro Rata Revolving Share of the Unreimbursed Amount not later than
4:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Revolving Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Borrowing of Base Rate Revolving Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.04.

 

(iv)                              Until each Revolving Lender funds its
Revolving Loan or L/C Advance pursuant to this Section 2.04(c) to reimburse the
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Revolving Lender’s Pro Rata Revolving Share of such amount shall be
solely for the account of the L/C Issuer.

 

(v)                                 Each Revolving Lender’s obligation to make
Revolving Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.04(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Revolving Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

33

--------------------------------------------------------------------------------


 

(vi)                              If any Revolving Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(ii),
the L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  A certificate of the L/C
Issuer submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Lender such Revolving Lender’s L/C Advance in respect of such payment in
accordance with Section 2.04(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent***), the Administrative Agent will distribute to such Revolving Lender its
Pro Rata Revolving Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Pro Rata Revolving
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this

 

34

--------------------------------------------------------------------------------


 

Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Revolving
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.04(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the

 

35

--------------------------------------------------------------------------------


 

extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, (A) any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn or (B) any amount remains available to be drawn under any Letter of
Credit by reason of the operation of Rule 3.14 of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance), then in either such case the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be).  For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Revolving Lenders).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Revolving Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash collateral shall be maintained in blocked deposit accounts at
Bank of America.

 

(h)                                 Applicability of ISP98.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of Credit)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Letter of
Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Revolving Lender
in accordance with its Pro Rata Revolving Share a Letter of Credit fee for each
Letter of Credit equal to the Applicable Rate times the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit).  Such letter of credit
fees shall be computed on a quarterly basis in arrears.  Such letter of credit
fees shall be due and payable on the last Business Day of each calendar quarter
of the Borrower, commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand.  If there is any change in the Applicable Rate during any quarter,
the daily maximum

 

36

--------------------------------------------------------------------------------


 

amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit in the amounts and at the times specified in the Fee Letter (or, in the
event that the L/C Issuer is not Bank of America, in an amount and at the times
agreed between the Borrower and the replacement L/C Issuer).  In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(k)                                  Conflict with Letter of Credit
Application.  In the event of any conflict between the terms hereof and the
terms of any Letter of Credit Application, the terms hereof shall control.

 

2.05                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Revolving
Share of the Outstanding Amount of Revolving Loans and L/C Obligations of the
Swing Line Lender in its capacity as a Revolving Lender, may exceed the amount
of such Swing Line Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the aggregate Outstanding Amount
of all Revolving Loans, Swing Line Loans and L/C Obligations shall not exceed
the Aggregate Revolving Credit Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender other than the Swing Line
Lender, plus such Revolving Lender’s Pro Rata Revolving Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Revolving
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Revolving Lender’s Revolving Credit Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.05, prepay under Section 2.06, and reborrow under this Section 2.05. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Pro Rata Revolving Share times the amount of such Swing
Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $500,000, and (ii) the
requested

 

37

--------------------------------------------------------------------------------


 

borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.05(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Revolving Loan in an amount
equal to such Revolving Lender’s Pro Rata Revolving Share of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.03, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02.  The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Revolving Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Pro Rata Revolving Share of
the amount specified in such Revolving Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Revolving Loan Notice, whereupon, subject to
Section 2.05(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Borrowing in accordance with
Section 2.05(c)(i), the request for Base Rate Revolving Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Revolving Lenders fund its risk participation
in the relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

 

38

--------------------------------------------------------------------------------


 

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.05(c) by the time specified in
Section 2.05(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.05(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Pro Rata Revolving
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Lender shall pay to the Swing
Line Lender its Pro Rata Revolving Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Lender funds its Base
Rate Revolving Loan or risk participation pursuant to this

 

39

--------------------------------------------------------------------------------


 

Section 2.05 to refinance such Revolving Lender’s Pro Rata Revolving Share of
any Swing Line Loan, interest in respect of such Pro Rata Revolving Share shall
be solely for the account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.06                        Prepayments.

 

(a)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than 2:00
p.m. (A) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Revolving Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Revolving Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Revolving Loans to be
prepaid.  The Administrative Agent will promptly notify each Revolving Lender of
its receipt of each such notice, and of the amount of such Revolving Lender’s
Pro Rata Revolving Share of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Each such prepayment shall be applied to the Revolving Loans
of the Revolving Lenders in accordance with their respective Pro Rata Revolving
Shares.

 

(b)                                 In addition to the required payments of
principal of the Term Loan A set forth in Section 2.08(c), the Borrower may,
upon irrevocable notice to the Administrative Agent, voluntarily prepay the Term
Loan A in whole or in part from time to time on any Business Day, without
penalty or premium; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 Noon (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Loans, (ii) any prepayment of the Term Loan A shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or in the entire remaining principal balance of the Term Loan A), and
(iii) any such prepayment will be applied among the Term Loan A Lenders in
accordance with their respective Pro Rata Term A Shares.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Segment to be
prepaid.  The Responsible Officer of the Borrower shall provide the
Administrative Agent written confirmation of each such telephonic notice but
failure to provide such confirmation shall not affect the validity of such
telephonic notice.  The Administrative Agent will promptly notify each Term Loan
A Lender of its receipt of each such notice, and such Term Loan A Lender’s pro
rata share of such prepayment (calculated in accordance with the first sentence
of this subsection (b)).  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,

 

40

--------------------------------------------------------------------------------


 

together with any additional amounts required pursuant to Section 3.05.  All
prepayments of principal under this Section 2.06(b) shall be applied pro rata
across the remaining installments of principal of the Term Loan A pursuant to
Section 2.08(c).

 

(c)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 4:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(d)                                 If for any reason the Outstanding Amount of
all Revolving Loans, Swing Line Loans and L/C Obligations at any time exceeds
the Aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Loans and/or Swing Line Loans, and/or Cash
Collateralize the L/C Obligations, as it shall select, in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.06(d)
unless after the prepayment in full of the Revolving Loans and Swing Line Loans
the Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations at any time exceeds the Aggregate Revolving Credit Commitments then
in effect.

 

2.07                        Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Credit Commitments, or from time to time permanently reduce the
Aggregate Revolving Credit Commitments; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Aggregate Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the then aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
would exceed the Aggregate Revolving Credit Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Revolving Credit Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit would exceed the amount
of the Aggregate Revolving Credit Commitments, such Letter of Credit Sublimit or
the Swing Line Sublimit, as applicable, shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Credit Commitments.  Any reduction of the Aggregate
Revolving Credit Commitments shall be applied to the Revolving Credit Commitment
of each Revolving Lender according to its Pro Rata Revolving Share.  All
Commitment Fees accrued until the effective date of any termination of the
Aggregate Revolving Credit Commitments shall be paid on the effective date of
such termination.

 

2.08                        Repayment of Loans.  The Borrower shall repay:

 

41

--------------------------------------------------------------------------------


 

(a)                                  to the Revolving Lenders on the Revolving
Credit Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date;

 

(b)                                 each Swing Line Loan on the earlier to occur
of (i) the date that is 10 Business Days after the advance of such Swing Line
Loan and (ii) the Revolving Credit Maturity Date; and

 

(c)                                  the principal amount of the Term Loan A in
consecutive quarterly installments equal to $18,750,000 per quarter, subject to
adjustments for prepayments made pursuant to Section 2.06, each such payment to
be made on the dates set forth below, provided that all Outstanding Amounts of
the Term Loan A will be repaid on the Term Loan A Maturity Date:

 

March 31, 2005

June 30, 2005

September 30, 2005

December 29, 2005

March 31, 2006

June 30, 2006

September 29, 2006

December 28, 2006

March 30, 2007

June 29, 2007

September 28, 2007

December 28, 2007

March 28, 2008

June 27, 2008

September 26, 2008

 

2.09                        Interest.

 

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                                 If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Furthermore, while any Default exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and

 

42

--------------------------------------------------------------------------------


 

unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.10                        Fees.  In addition to certain fees described in
Section 2.04(i) and (j):

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Pro Rata Revolving Share, a commitment fee (the “Commitment Fee”) equal
to the Applicable Rate times the actual daily amount by which the Aggregate
Revolving Credit Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations.  The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter of the Borrower, commencing with the first
such date to occur after the Closing Date, and on the Revolving Credit Maturity
Date.  The Commitment Fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  The Borrower shall pay (i) to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the Fee Letter, and (ii) to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  All such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.11                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.

 

2.12                        Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by

 

43

--------------------------------------------------------------------------------


 

the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note, Term Loan A Note and/or Swing Line Note, as applicable, each of
which shall evidence such Lender’s applicable Loans in addition to such accounts
or records.  Each Lender may attach schedules to its Note(s) and endorse thereon
the date, Type (if applicable), amount and maturity of its Loans and payments
with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Revolving Lender and the Administrative
Agent shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Lender of participations in
Letters of Credit and Swing Line Loans.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Revolving Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 

2.13                        Payments Generally.

 

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Revolving Share or Pro Rata
Term A Share (or other applicable share as provided herein), as applicable, of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b)                                 Subject to the provisions set forth in the
definition of Interest Period, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

44

--------------------------------------------------------------------------------


 

(i)                                     if the Borrower failed to make such
payment, each applicable Lender shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender in immediately available funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by the Administrative Agent to such Lender to the date such amount is repaid to
the Administrative Agent in immediately available funds at the Federal Funds
Rate from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the Federal Funds Rate
from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Credit Commitment or its
obligation to fund its Pro Rata Term A Share of the Term Loan A or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent, except to
the extent such funds constitute the funding of a risk participation under
Article II, shall return such funds (in like funds as received from such Lender)
to such Lender, without interest.

 

(e)                                  The obligations of the Revolving Lenders
hereunder to make Revolving Loans and to fund participations in Letters of
Credit and Swing Line Loans are several and not joint.  The failure of any
Revolving Lender to make any Revolving Loan or to fund any such participation on
any date required hereunder shall not relieve any other Revolving Lender of its
corresponding obligation to do so on such date, and no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to so make its
Revolving Loan or purchase its participation.

 

(f)                                    The obligations of the Term Loan A
Lenders to fund each of their respective Pro Rata Term A Shares of the Term Loan
A Facility are several and not joint.  The failure of any

 

45

--------------------------------------------------------------------------------


 

Term Loan A Lender to fund its Pro Rata Term A Share of the Term Loan A Facility
on the Closing Date shall not relieve any other Term Loan A Lender of its
corresponding obligation to do so on the Closing Date, and no Term Loan A Lender
shall be responsible for the failure of any other Term Loan A Lender so to fund
its Pro Rata Term A Share of the Term Loan A Facility.

 

(g)                                 Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.14                        Sharing of Payments.

 

(a)                                  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Revolving Loans or
portion of the Term Loan A made by it, or the participations in L/C Obligations
or in Swing Line Loans held by it (but not including any amounts applied by the
Swing Line Lender to outstanding Swing Line Loans prior to the funding of risk
participations therein), any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) in excess of its ratable
share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Revolving Loans and/or portion
of the Term Loan A made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Revolving Loans, such portion of the Term Loan
A or such risk participations, as the case may be, pro rata with the Revolving
Lenders or Term Loan A Lenders, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender (including pursuant to any settlement entered into by the purchasing
Lender in its discretion), such purchase shall to that extent be rescinded and
each other Lender receiving any payment relating to such excess payment shall
repay to the purchasing Lender the purchase price paid therefor, together with
an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon.  The Borrower agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the applicable Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

(b)                                 Notwithstanding the foregoing
Section 2.14(a), each Lender hereby agrees to be bound by the provisions of the
Intercreditor Agreement, and further agrees that in the event that any Lender
receives any payment to which Section 2.14(a) would otherwise apply and any

 

46

--------------------------------------------------------------------------------


 

portion of such payment is required to be distributed pursuant to the
Intercreditor Agreement, such Lender shall promptly notify the Administrative
Agent thereof (including calculations of the amount to be distributed pursuant
to the Intercreditor Agreement, which may be made in consultation with the
Administrative Agent) and will distribute such amount to Persons other than
Lenders entitled thereto in accordance with the terms of the Intercreditor
Agreement, with the balance of such amount otherwise subject to Section 2.14(a)
being distributed in accordance therewith.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Any and all payments by the Borrower to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and corporation or franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains a lending office
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”).  If the Borrower shall be required by any Laws to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to the Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                                  If the Borrower shall be required to deduct
or pay any Taxes or Other Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, the Borrower shall also
pay to the Administrative Agent or to such Lender, as the case may be, at the
time interest is paid, such additional amount that the Administrative Agent or
such Lender specifies is necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
that the Administrative Agent or such Lender would have received if such Taxes
or Other Taxes had not been imposed.

 

47

--------------------------------------------------------------------------------


 

(d)                                 The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent and such Lender, (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.

 

(e)                                  If the Borrower is required to pay any
amount to any Lender or the Administrative Agent pursuant to Section 3.01(c) or
(d), then at the request of the Borrower such Lender shall use its reasonable
efforts (consistent with legal and regulatory restrictions) to change the
jurisdiction of its Lending Office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the sole
judgment of such Lender is not otherwise disadvantageous to such Lender.

 

(f)                                    If the Administrative Agent or any Lender
receives a refund from a taxation authority in respect of any Taxes or Other
Taxes for which it has been indemnified by the Borrower or with respect to which
the Borrower has paid additional amounts hereunder, it shall within 30 days from
the date of such receipt pay over the amount of such refund (including any
interest paid or credited by the relevant taxing authority or Governmental
Authority with respect to such refund) to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Lender related to claiming such refund
and without interest (other than interest paid by the relevant taxation
authority with respect to such refund); provided, however, that the Borrower
agrees to repay, upon the request of such Lender, the amount paid over to the
Borrower (plus penalties, interest or other charges) to such Lender in the event
such Lender is required to repay such refund to such taxation authority.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation will avoid the

 

48

--------------------------------------------------------------------------------


 

need for such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                        Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans.

 

(a)                                  If any Lender determines that as a result
of the introduction of or any change in or in the interpretation of any Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

 

(c)                                  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each

 

49

--------------------------------------------------------------------------------


 

date on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

 

3.05                        Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Matters Applicable to all Requests for Compensation.

 

(a)                                  A certificate of the Administrative Agent
or any Lender claiming compensation under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)                                 Failure or delay on the part of any Lender
(including in this Section 3.06(b) the Swing Line Lender and the L/C Issuer) or
the Administrative Agent to demand compensation, reimbursement or indemnity
under this Article III for Taxes, Other Taxes, increased costs, reductions in
amounts received or receivable, reduction in return on capital or otherwise
shall not constitute a waiver of such Lender’s or the Administrative Agent’s
right to demand such compensation, provided that neither any Lender nor the
Administrative Agent shall be entitled to compensation under this Article III
for any amount with respect to any date unless such Lender or the Administrative
Agent, as applicable, shall have notified the Borrower of such request for
compensation not more than 130 days after the later of (i) such date and (ii)
the date on which such Lender or the Administrative Agent, as applicable, shall
have become aware of its right to compensation for any such amount.

 

50

--------------------------------------------------------------------------------


 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

3.08                        Replacement Lenders.  In the event any Lender (a)
seeks additional compensation pursuant to either Section 3.01 or 3.04 or (b) is
restricted from making any Eurodollar Rate Loans or providing Eurodollar Rate
Segments under this Agreement, or (c) fails to approve any amendment, waiver or
consent requested by the Borrower pursuant to Section 10.01 that has received
the written approval of not less than the Required Lenders but also requires the
approval of such Lender (any such Lender, a “Restricted Lender”), so long as no
Default or Event of Default shall have occurred and be continuing and the
Borrower has obtained a commitment (in an amount not less than the entire amount
of such Restricted Lender’s Revolving Credit Commitment and Pro Rata Term A
Share of the Outstanding Amount of the Term Loan A) from one or more Lenders or
Eligible Assignees, who does not suffer from the same impairment as the
Restricted Lender with respect to matters in (a) or (b) above, to become a
Lender for all purposes hereunder (such Lender or Lenders referred to as the
“Replacement Lender”), the Borrower may cause such Restricted Lender to be
replaced by, and to assign all its rights and obligations under this Agreement
(including its Revolving Credit Commitment and its Loans) pursuant to
Section 10.07 to, such Replacement Lender so long as such Replacement Lender is
reasonably acceptable to the Administrative Agent.  Such Restricted Lender
agrees to execute and to deliver to the Administrative Agent one or more
Assignment and Assumption Agreements with such Replacement Lender as provided in
Section 10.07 upon payment at par of all principal, accrued interest, accrued
fees and other amounts accrued or owing under this Agreement to such Restricted
Lender, and such Replacement Lender shall pay to the Administrative Agent the
processing fee required by Section 10.07 in connection with such assignment. 
The Restricted Lender making such assignment will be entitled to compensation
for any expenses or other amounts which would be owing to such Restricted Lender
pursuant to any indemnification provision hereof (including, if applicable,
Section 3.05) as if the Borrower had prepaid the Loans of such Lender (and
terminated its Revolving Credit Commitment, if applicable) rather than such
Restricted Lender having assigned its interest hereunder.  Notwithstanding any
foregoing provision of this Section 3.08, the provisions hereof will not apply
to any event or occurrence that would otherwise give rise to its application if
such event or occurrence, in the reasonable judgment of the Administrative
Agent, is one of general application that affects all or a majority of the
Revolving Lenders, the Term Loan A Lenders, or both.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO SIGNING AND CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                  Except to the extent deferred to a
reasonable later date after the Closing Date at the reasonable discretion of the
Administrative Agent pursuant to the post-closing agreement (the “Post-Closing
Agreement”) entered into between the Borrower and the Administrative Agent as of
the Closing Date, a copy of which will be delivered to each of the Lenders, the
Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed

 

51

--------------------------------------------------------------------------------


 

promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and its legal counsel:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower, and an executed counterpart of the
Intercreditor Agreement;

 

(ii)                                  a (x) Revolving Note executed by the
Borrower in favor of each Revolving Lender requesting a Revolving Note, (y) Term
Loan A Note executed by the Borrower in favor of each Term Loan A Lender
requesting a Term Loan A Note, and (z) a Swing Line Note executed by the
Borrower in favor of the Swing Line Lender; and

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party (determined after giving effect to the Merger) as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

 

(iv)                              with respect to each of the Loan Parties
(determined after giving effect to the Merger), such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each such Loan Party is duly organized or formed, validly existing, in good
standing in its jurisdiction of formation, including Organization Documents,
certificates of good standing and/or qualification to engage in business;

 

(v)                                 a favorable opinion of Stoel Rives LLP,
counsel to the Loan Parties, and such other counsel as are determined by the
Administrative Agent to be reasonably necessary, in each case addressed to the
Administrative Agent and each Lender and in form and substance satisfactory to
the Administrative Agent;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying:

 

(A)                              that the conditions specified in Sections
4.02(a) and (b) have been satisfied;

 

(B)                                that no Closing Date Material Adverse Effect
has occurred;

 

(C)                                the current Debt Ratings, which shall not be
lower than Baa3 by Moody’s and BBB- by S&P;

 

52

--------------------------------------------------------------------------------


 

(D)                               that after giving effect to the Merger, the
effectiveness of the Acquired Company Note Amendment, the issuance of the New
Public Notes and all Indebtedness incurred thereunder on or prior to the Closing
Date, the assumption of the Acquired Company Notes, the repayment of the
Existing Acquired Company Credit Agreement and the Existing Borrower Credit
Agreement, and all Credit Extensions under this Agreement made on the Closing
Date, the amount by which the Aggregate Revolving Credit Commitments exceed the
aggregate Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations shall not be less than $150,000,000;

 

(E)                                 that (I) the Merger has been consummated, or
is being consummated substantially simultaneously herewith, in accordance in all
material respects with the terms of the Transaction Documents and all other
material documents with respect to the Merger and in material compliance with
applicable Laws and regulatory approvals, (II) all material governmental,
shareholder, director and third party consents and approvals necessary in
connection with the Merger shall have been obtained, (III) all such consents and
approvals shall be in force and effect, (IV) all applicable waiting periods
shall have expired (including the expiration or early termination of any
Hart-Scott-Rodino waiting period) without any action being taken by any
Governmental Authority that could restrain, prevent or impose any material
adverse conditions on the Merger or that could seek or threaten any of the
foregoing, (V) all indebtedness under the Existing Acquired Company Credit
Agreement has been paid in full and terminated or is being paid in full and
terminated substantially simultaneously herewith, (VI) the Tax Opinion Condition
has been satisfied without the occurrence of any Tax Opinion Adjustment Event,
and (VII) all conditions precedent to the consummation of the Merger have been
satisfied without waiver (except to the extent such waiver is not material or
detrimental to the Lenders or the Administrative Agent has consented thereto,
which consent shall not be unreasonably withheld);

 

(F)                                 that the assumption of all of the Acquired
Company Notes has been successfully consummated or is being consummated
substantially simultaneously herewith;

 

(G)                                that each of the Acquired Company Note
Amendments has been successfully consummated or is being consummated
substantially simultaneously herewith; and

 

(H)                               that the New Public Notes have been
successfully issued or are being issued substantially simultaneously herewith;

 

together with such other evidence of or documentation relating to any matters
described in (A) through (H) above as the Administrative Agent may request;

 

53

--------------------------------------------------------------------------------


 

(viii)                        certified copies of all material documents with
respect to the New Public Notes, each of which shall be in form and substance
satisfactory to the Administrative Agent and each of the Lenders;

 

(ix)                                certified copies of all material documents
with respect to each of the Acquired Company Note Amendments, each of which
shall be in form and substance satisfactory to the Administrative Agent and each
of the Lenders;

 

(x)                                   copies of all material documents with
respect to the Merger, certified by a Responsible Officer of the Borrower, each
of which material documents other than the Merger Agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent, and which
certificate shall further state either (A) that the Merger Agreement has not
been altered, amended or otherwise changed or supplemented since its execution
by the parties thereto on August 16, 2003 or (B) that the Merger Agreement has
been so altered, amended or otherwise changed or supplemented and identifying
the manner thereof, provided that no such alteration, amendment or other change
or supplement may be in any respect materially adverse to the Borrower, the
Administrative Agent or any of the Lenders unless the Administrative Agent and
the Required Lenders have consented thereto;

 

(xi)                                (A) the annual (or other audited) financial
statements of each of (x) the Borrower and its Subsidiaries for the fiscal years
ended April 1, 2001, March 31, 2002 and March 30, 2003 and (y) the Acquired
Company and its Subsidiaries for the fiscal years ended December 31, 2000, 2001
and 2002, (B) interim financial statements of each of the Borrower and the
Acquired Company and their respective Subsidiaries dated the end of the most
recent fiscal quarter of each of them for which financial statements are
available, (C) pro forma consolidated financial statements of the Borrower and
its Subsidiaries (giving effect to the Merger), (D) projected balance sheets,
income statements and cash flow statements of the Borrower and its Subsidiaries
prepared on an annual basis through March 31, 2008, (E) such other financial
information and information relating to the Merger as the Administrative Agent
may reasonably request, and (F) a Compliance Certificate for the Borrower and
its Subsidiaries, prepared as of the last day of the fiscal quarter of the
Borrower most recently ended prior to the Closing Date, pro forma for the Merger
and the occurrence of the Closing Date (including the effectiveness of the
Acquired Company Note Amendments, the issuance of the New Public Notes and all
Indebtedness incurred thereunder on or prior to the Closing Date, the assumption
of the Acquired Company Notes, the repayment of the Existing Acquired Company
Credit Agreement and the Existing Borrower Credit Agreement, and all Credit
Extensions under this Agreement made on the Closing Date);

 

(xii)                             evidence that the Existing Acquired Company
Credit Agreement has been or concurrently with the Closing Date is being
terminated and all Liens securing obligations under the Existing Acquired
Company Credit Agreement, if any, have been or concurrently with the Closing
Date are being released;

 

(xiii)                          evidence that the Existing Borrower Credit
Agreement has been or concurrently with the Closing Date is being terminated and
all Liens securing obligations

 

54

--------------------------------------------------------------------------------


 

under the Existing Borrower Credit Agreement, if any, have been or concurrently
with the Closing Date are being released, provided that, by its execution of
this Agreement, each Lender hereto that is a party to the Existing Borrower
Credit Agreement waives the advance notice required for (x) the early
termination of commitments pursuant to Section 2.05 of the Existing Borrower
Credit Agreement and (y) the voluntary prepayment of outstandings pursuant to
Section 2.07 of the Existing Borrower Credit Agreement;

 

(xiv)                         such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all Attorney Costs of the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Revolving
Loan Notice requesting only a conversion of Revolving Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (c) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; provided that solely with respect to the making of the
representations and warranties contained in Article V or any other Loan Document
on the Closing Date (including in connection with the initial Credit Extensions
hereunder) any use of the term “Material Adverse Effect” in any such
representation or warranty shall be deemed to refer to the term “Closing Date
Material Adverse Effect.”

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the

 

55

--------------------------------------------------------------------------------


 

conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants (in each case other than Sections 5.05(a),
(b), (c)  and (d) and Section 5.19, giving effect to the Merger) to the
Administrative Agent and the Lenders that:

 

5.01                        Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and (if applicable) in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                  Each of the Audited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of

 

56

--------------------------------------------------------------------------------


 

the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

 

(b)                                 Except to the extent in each case the
failure thereof could not reasonably be expected to have a Material Adverse
Effect, each of the Audited Acquired Company Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Acquired Company and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Acquired Company and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

 

(c)                                  The unaudited consolidated financial
statements of the Borrower and its Subsidiaries dated September 28, 2003, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(d)                                 Except to the extent in each case the
failure thereof could not reasonably be expected to have a Material Adverse
Effect, the unaudited consolidated financial statements of the Acquired Company
and its Subsidiaries dated September 30, 2003, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Acquired Company and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(e)                                  The pro forma financial statements of the
Borrower and its Subsidiaries referred to in Section 4.01(a)(xi)(C) (A) were
prepared on a basis consistent with GAAP as applied to the Borrower’s financial
statements, (B) have been prepared in good faith by the Borrower based on
reasonable assumptions, (C) are based on the best information available to the
Borrower as of the date of delivery thereof, (D) accurately reflect all material
adjustments required to be made to give effect to the Merger, the effectiveness
of the Acquired Company Note Amendments, all Credit Extensions under this
Agreement, the issuance of the New Public Notes and all Indebtedness incurred
thereunder on or prior to the Closing Date, the repayment of the Existing
Acquired Company Credit Agreement and the Existing Borrower Credit Agreement,
and the assumption of the Acquired Company Notes, and (E) fairly present on a
pro forma basis the

 

57

--------------------------------------------------------------------------------


 

estimated consolidated financial position and condition of the Borrower and its
Subsidiaries as of the date thereof, assuming consummation of the Merger and the
related transactions.

 

(f)                                    Schedule 5.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries (after giving effect to the Merger, the
effectiveness of the Acquired Company Note Amendments, all Credit Extensions
under this Agreement, the issuance of the New Public Notes and all Indebtedness
incurred thereunder on or prior to the Closing Date, the repayment of the
Existing Acquired Company Credit Agreement and the Existing Borrower Credit
Agreement, and the assumption of the Acquired Company Notes) as of the date
hereof to the extent not included in the pro forma financial statements
delivered pursuant to Section 5.05(e), including liabilities for taxes, material
commitments and Indebtedness.

 

(g)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.06                        Litigation.  Except as specifically disclosed in
Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby
(including, as of the Closing Date, the Merger), or (b) either individually or
in the aggregate, if determined adversely to the Borrower or any of its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither the Borrower nor any Subsidiary
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each of the Borrower
and each Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

 

5.09                        Environmental Compliance.  The Borrower conducts in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on its businesses, operations and properties (including
those of its Subsidiaries), and as a result thereof the Borrower has reasonably
concluded that, except as specifically disclosed in Schedule 5.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

58

--------------------------------------------------------------------------------


 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal and other material tax returns and reports required to be filed, and
have paid all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

5.12                        ERISA Compliance.  Except as specifically disclosed
on Schedule 5.12:

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification where the failure
so to be qualified could reasonably be expected to have a Material Adverse
Effect.  The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability in excess, individually or when aggregated with the Unfunded Pension
Liability of all other Pension Plans, of $100,000,000; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

 

59

--------------------------------------------------------------------------------


 

5.13                        Subsidiaries.  As of the Closing Date (after giving
effect to the Merger), the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and has no material equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.

 

5.14                        Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16                        Compliance with Laws.  Each of the Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17                        Tax Shelter Regulations.  The Borrower does not
intend to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.  If the Borrower so notifies the Administrative Agent, (the
Borrower acknowledges that one or more of the Lenders may treat its Revolving
Loans, its portion of the Term Loan A and/or

 

60

--------------------------------------------------------------------------------


 

its interest in Swing Line Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

 

5.18                        Intellectual Property; Licenses, Etc.  The Borrower
and its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person.  Except as specifically disclosed in Schedule 5.18, no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.19                        Merger Representations.  All representations and
warranties of the Purchaser or of the Borrower in the Merger Agreement are true
and correct in all material respects as of each date made or deemed made.  To
the Borrower’s knowledge, all representations and warranties of the Acquired
Company in the Merger Agreement are true and correct in all material respects on
each date made or deemed made.

 

5.20                        Solvency.  On and after the Closing Date, the
Borrower and each of the Subsidiaries are Solvent, both individually and
collectively, measured after giving effect to (i) the consummation of the
Merger, (ii) the Credit Extension of the Term Loan A Facility hereunder on the
Closing Date, (iii) all Borrowings under the Revolving Credit Facility on the
Closing Date and thereafter, (iv) the issuance of the New Public Notes and all
Indebtedness incurred thereunder on or prior to the Closing Date and thereafter,
(v) the assumption of the Acquired Company Notes, (vi) the payment in full of
all amounts owing under, and the cancellation of, the Existing Borrower Credit
Agreement, and (vii) the payment in full of all amounts owing under, and the
cancellation of, the Existing Acquired Company Credit Agreement.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Revolving Lender shall have any Revolving Credit Commitment
hereunder, any Loan or other Obligation hereunder (other than unmatured
indemnity obligations) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Obligations consisting of continuing
obligations that may be owing to one or more of the Lenders or their Affiliates
pursuant to Related Swap Contracts), the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Subsidiary to:

 

61

--------------------------------------------------------------------------------


 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                  as soon as available, but in any event
within 100 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within 55 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender (other than in the case of any such notice
or communication required pursuant to clause (e)(ii) below, which such notices
or communications shall be delivered to the Administrative Agent and may be
forwarded to the each Lender by the Administrative Agent in its discretion), in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or, if any such Default shall exist, stating the nature
and status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

62

--------------------------------------------------------------------------------


 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934 and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly after the Borrower has notified the
Administrative Agent of any intention by the Borrower to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form;

 

(e)                                  promptly after distribution thereof to the
relevant Persons, copies of each notice or communication sent to holders,
purchasers or creditors (or any agent or trustee of any of the foregoing) with
respect to any Material Senior Indebtedness, in each case solely to the extent
such notice or communication addresses any of (i) a default or incipient default
thereunder, (ii) a waiver or amendment with respect thereto, or (iii) a
prepayment of any amounts thereunder; and

 

(f)                                    promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent and each of the Lenders.  Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

63

--------------------------------------------------------------------------------


 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary that has resulted or could reasonably be expected
to result in a Material Adverse Effect; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority that has resulted or could reasonably be expected
to result in a Material Adverse Effect; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary; and

 

(e)                                  of any announcement by Moody’s or S&P of
any change in a Debt Rating.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except where the failure to do so would not otherwise constitute a
Default.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except (i) in a
transaction permitted by Section 7.04 or 7.05 or (ii) with respect to any
Subsidiary that is not a Guarantor and where such failure would not reasonably
be expected to result in a Material Adverse Effect; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade

 

64

--------------------------------------------------------------------------------


 

names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  Except as permitted by
Section 7.04 or 7.05, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a)  Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) to fund a portion of the cash consideration for the Merger and
fees and expenses related thereto, (b) to repay Indebtedness under the Existing
Borrower Credit Agreement and the Existing Acquired Company Credit Agreement,
and (c) for working capital, acquisitions and other general corporate purposes,
in each case so long as such use of proceeds is not in contravention of any Law
or of any Loan Document.

 

65

--------------------------------------------------------------------------------


 

6.12                        Performance of Contractual Obligations.  Perform and
discharge its obligations under each of its Contractual Obligations, except (i)
such as are being contested in good faith by appropriate proceedings diligently
conducted or (ii) to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.13                        Additional Guarantors.  Notify the Administrative
Agent at the time that any Person becomes a Material Subsidiary or any Person is
acquired or created and after such acquisition or creation constitutes a
Material Subsidiary or at the time any Person becomes a guarantor with respect
to the Acquired Company Notes, and promptly thereafter (and in any event within
30 days) cause such Person to (a) become a Guarantor by executing and delivering
to the Administrative Agent a Guaranty Joinder Agreement or such other document
as the Administrative Agent shall deem appropriate for such purpose, and (b)
deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder (other than unmatured indemnity obligations)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (other than Obligations consisting of continuing obligations that
may be owing to one or more of the Lenders or their Affiliates pursuant to
Related Swap Contracts), the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document (and,
as applicable, on a pari passu or subordinated basis reasonably acceptable to
the Administrative Agent and the Required Lenders, in favor of the holders of
any of the Acquired Company Notes and/or the holders of any of the Public Notes,
in each case to the extent required by the terms of such Indebtedness);

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 (except to the extent Liens on such Schedule 7.01 relate to a
Permitted Receivables Purchase Facility) and any renewals or extensions thereof,
provided that the property covered thereby is not increased and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 

(c)                                  Liens for taxes, fees, assessments or other
governmental charges not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, landlords’,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of

 

66

--------------------------------------------------------------------------------


 

more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments;

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens do not at any time encumber
any property, other than the property financed by such Indebtedness, any equity
interests in any Special Purpose Finance Subsidiary formed for the purpose of
such financing to the extent required by any capital asset or financing
transaction to which such Special Purpose Finance Subsidiary is party and the
proceeds thereof, and (ii) the Indebtedness secured thereby does not exceed the
cost or fair market value, whichever is lower, of the property being acquired on
the date of acquisition;

 

(j)                                     Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Borrower or any applicable Subsidiary in excess of those
set forth by regulations promulgated by the FRB, and (ii) such deposit account
is not intended by the Borrower or any applicable Subsidiary to provide
collateral to the depository institution; and

 

(k)                                  any other Liens (including Liens in
connection with any Permitted Receivables Purchase Facility) so long as (i) all
such Indebtedness of the Borrower or any of its Subsidiaries that is secured by
all such Liens does not exceed $300,000,000 in the aggregate at any time
outstanding, and (ii) such Indebtedness is otherwise permitted hereunder;
provided that no Lien permitted by this Section 7.01(k) may encumber any equity
interest in any Domestic Subsidiary other than Liens on equity interests in
Permitted Receivables Subsidiaries to the extent required in connection with any
Permitted Receivables Purchase Facility.

 

67

--------------------------------------------------------------------------------


 

7.02                        Investments.  Make, assume or suffer to exist any
Investments, except:

 

(a)                                  Investments held by the Borrower or such
Subsidiary in the form of cash equivalents or short-term marketable debt
securities in the ordinary course of business pursuant to the Borrower’s usual
and customary cash management policies and procedures;

 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries made in accordance with the
Borrower’s usual and customary practice with respect thereto for travel,
entertainment, relocation and analogous ordinary business purposes;

 

(c)                                  Investments of (i) the Borrower in any
Guarantor, (ii) any Subsidiary in the Borrower or in a Guarantor, or (iii) any
Subsidiary that is not a Guarantor in any other Subsidiary that is not a
Guarantor;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.03;

 

(f)                                    Investments constituting noncash
consideration received in connection with a Disposition permitted by
Section 7.05;

 

(g)                                 Investments existing on the Closing Date
and, with respect to any such Investment in an amount in excess of $10,000,000,
set forth on Schedule 7.02;

 

(h)                                 Investments resulting from the transfer of
Permitted Receivables and related assets to a Subsidiary, and the sale thereof
by such Subsidiary, in each case pursuant to a Permitted Receivables Purchase
Facility;

 

(i)                                     Investments incurred in order to
consummate an Acquisition so long as (i) the Person to be (or whose assets are
to be) acquired does not oppose such Acquisition, (ii) the line or lines of
business of the Person to be acquired are a Permitted Business, (iii) no Default
shall have occurred and be continuing either immediately prior to or immediately
after giving effect to such Acquisition, and (iv) such Acquisition is undertaken
in accordance with all applicable Laws and regulatory approvals;

 

(j)                                     other Investments, including Investments
of the Borrower or any Guarantor in Subsidiaries that are not Guarantors, in an
aggregate amount at any time outstanding not to exceed the greater of (i)
$200,000,000 and (ii) 5% of Consolidated Total Assets.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness (after giving effect to the
Merger, this Agreement, the issuance of the New Public Notes, the repayment of
the Existing Borrower Credit Agreement, the repayment of the Existing Acquired
Company Credit Agreement, and the assumption of the Acquired Company Notes)
outstanding on the Closing Date (i) under the Public Notes, (ii) under the

 

68

--------------------------------------------------------------------------------


 

Acquired Company Notes, and (iii) otherwise to the extent such Indebtedness is
either listed on Schedule 7.03 (but excluding from this subsection (iii)
Indebtedness set forth on Schedule 7.03 under a Permitted Receivables Purchase
Facility) or the maximum principal amount thereof is less than $2,000,000;

 

(c)                                  Guarantees of the Borrower or any
Subsidiary in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any wholly-owned Subsidiary;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i);

 

(f)                                    Indebtedness of the Borrower or any
Subsidiary in connection with Investments permitted by Section 7.02(c) or (j);

 

(g)                                 other Indebtedness, including Indebtedness
arising in connection with any Permitted Receivables Purchase Facility, that
either is (i) secured by Liens on assets of the Borrower or any of its
Subsidiaries or (ii) the material terms of which are more restrictive than the
terms of this Agreement, so long as the aggregate principal amount of all such
Indebtedness described in (i) and (ii) above does not exceed $300,000,000 at any
time outstanding; provided that the aggregate principal amount of all Permitted
Receivables Purchase Facilities at any time outstanding may not exceed
$250,000,000; and

 

(h)                                 other unsecured Indebtedness of the Borrower
or any of is Subsidiaries so long as (i) no Default has occurred and is
continuing, or would result (on a pro forma basis) from the incurrence of such
Indebtedness, and (ii) the material terms thereof are either (A) in the case of
Indebtedness of the Borrower or one of its Domestic Subsidiaries, no more
restrictive than the terms of this Agreement, or (B) in the case of Indebtedness
of a Subsidiary of the Borrower that is not a Domestic Subsidiary, no more
restrictive as applied to the Borrower and its Domestic Subsidiaries than the
terms of this Agreement.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                  any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that

 

69

--------------------------------------------------------------------------------


 

when any Guarantor is merging with another Subsidiary, the Guarantor shall be
the continuing or surviving Person;

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor;

 

(c)                                  the Borrower or any Subsidiary may make a
Disposition permitted by Section 7.05; and

 

(d)                                 the Borrower or any Subsidiary may merge
with any Person so long as (i) (A) the Borrower or such Subsidiary is the
continuing or surviving entity or (B) in the case of a merger with a Subsidiary,
the acquired Person is, as a result of the transaction, a wholly-owned direct or
indirect Subsidiary of the Borrower and, if applicable, complies with
Section 6.13, and (ii) immediately prior to and after giving effect to any such
merger, no Default shall have occurred and be continuing.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                  Dispositions in the ordinary course of
business of (i) inventory, (ii) used, worn-out, obsolete or surplus equipment,
or (iii) defaulted receivables, in each case whether now owned or hereafter
acquired;

 

(b)                                 Dispositions of Permitted Receivables
pursuant to Permitted Receivables Purchase Facilities permitted by
Section 7.03(g);

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to another Subsidiary, provided that if the transferor of
such property is a Guarantor then the transferee thereof must either be the
Borrower or a Guarantor; provided, further, that, notwithstanding the foregoing,
any Subsidiary that is a Guarantor may make a Disposition of equipment in the
ordinary course of business to a Subsidiary that is not a Guarantor so long as
the net book value of the equipment transferred in any single transaction (or a
series of related transactions) does not exceed $5,000,000;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                    the sale of cash or cash equivalents and
other short-term marketable debt securities in the ordinary course of business
pursuant to the Borrower’s usual and customary cash management policies and
procedures;

 

70

--------------------------------------------------------------------------------


 

(g)                                 the lease or sublease or property of the
Borrower or any of its Subsidiaries to other Persons in the ordinary course of
business;

 

(h)                                 any Disposition of assets or stock of any of
the Non-Core Subsidiaries, so long as (with respect to each such Disposition)
such Disposition is for fair market value and no Default exists or would exist
immediately prior to or after giving pro forma effect to each such Disposition;

 

(i)                                     Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that (i)
at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this Section 7.05(i) in any fiscal year shall not exceed
$100,000,000 (the “Annual Limit”), and (iii) the aggregate book value of all
property Disposed of in reliance on this Section 7.05(i) on a cumulative basis
from the Closing Date shall not in the aggregate exceed 10% of Consolidated
Total Assets (computed to exclude goodwill therefrom) as of the end of the
fiscal quarter immediately preceding the date of determination; provided further
that if in any year the aggregate amount of all Dispositions made pursuant to
this Section 7.05(i) is less than the Annual Limit (the “Unused Amount”), the
Annual Limit for the subsequent years may be increased by such Unused Amount;

 

provided, however, that any Disposition pursuant to clauses (a) through (i)
shall be for fair market value.

 

7.06                        Change in Nature of Business.  Engage in any
material line of business substantially different from and not reasonably
related, complementary or incidental to those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof.

 

7.07                        Transactions with Affiliates.  Enter into, assume or
suffer to exist any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions between
or among the Borrower and any of its Subsidiaries or between and among any
Subsidiaries.

 

7.08                        Burdensome Agreements.  Except as may be contained
as of the Closing Date in any agreement set forth on Schedule 7.08 hereto, enter
into, assume or suffer to exist any Contractual Obligation:

 

(a)                                  that limits the ability of any Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, other than such limitations
that are (i) contained in this Agreement or any other Loan Document, (ii)
required by applicable Law or by regulations relating to contracts between the
Borrower or any of its Subsidiaries and any Governmental Authority, (iii)
contained in any Permitted Receivables Purchase Facility; provided that any such
limitations contained in any Permitted Receivables Purchase Facility shall only
apply to the applicable Permitted Receivables

 

71

--------------------------------------------------------------------------------


 

Subsidiary or (iv) applicable to any Special Purpose Finance Subsidiary to the
extent required by any transaction to which such Special Purpose Finance
Subsidiary is party;

 

(b)                                 that limits the ability of any Subsidiary to
Guarantee the Indebtedness of the Borrower, other than such (x) limitations
contained in this Agreement, any other Loan Document, any of the Acquired
Company Notes or any of the Public Notes, and any extension, refinancing or
renewal thereof (provided that any such extension, refinancing or renewal shall
be on terms no more restrictive than those contained in the Indebtedness being
extended, refinanced or renewed), or any Permitted Receivables Purchase
Facility, or (y) limitations on any Special Purpose Finance Subsidiary to the
extent required by any transaction to which such Special Purpose Finance
Subsidiary is party; provided that (i) any such limitations contained in any of
such Acquired Company Notes or any of such Public Notes and any extension,
refinancing or renewal thereof will be limited to providing that any such
Guarantee by a Subsidiary of Indebtedness under this Agreement or any other Loan
Document will be permitted so long as such Subsidiary also Guarantees (on a pari
passu or subordinated basis) the Indebtedness of the Borrower under any such
facility, and (ii) any such limitations contained in any Permitted Receivables
Purchase Facility shall only apply to the applicable Permitted Receivables
Subsidiary;

 

(c)                                  that limits the ability of the Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person other than (i) such limitations incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(e) solely to the extent any
such limitation relates solely to the property financed by or the subject of
such Indebtedness, (ii) such limitations contained in this Agreement, any other
Loan Document, any of the Acquired Company Notes or any of the Public Notes and
any extension, refinancing or renewal thereof (provided that any such extension,
refinancing or renewal shall be on terms no more restrictive than those
contained in the Indebtedness being extended, refinanced or renewed), or any
Permitted Receivables Purchase Facility, or (iii) any limitations on any Special
Purpose Finance Subsidiary to the extent required by any transaction to which
such Special Purpose Finance Subsidiary is party; provided that (A) any such
limitations contained in any of such Acquired Company Notes or any of such
Public Notes will be limited to providing the obligee of any such Indebtedness a
Lien that is pari passu with or subordinate to any Lien, on the same assets,
granted under this Agreement or any of the Loan Documents from time to time, and
(B) any such limitations in any Permitted Receivables Purchase Facility will be
limited to the Permitted Receivables; or

 

(d)                                 that requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person, other than such limitations contained in any of the Acquired
Company Notes or any of the Public Notes, and any extension, refinancing or
renewal thereof (provided that any such extension, refinancing or renewal shall
be on terms no more restrictive than those contained in the Indebtedness being
extended, refinanced or renewed), but only so long as such obligation is limited
to providing such Person a Lien that is pari passu with or subordinate to any
Lien, on the same assets, granted under this Agreement or any of the Loan
Documents from time to time;

 

provided, however, that, notwithstanding the foregoing, the  provisions of this
Section 7.08 shall not apply to Contractual Obligations entered into in
connection with the issuance of Indebtedness

 

72

--------------------------------------------------------------------------------


 

by Subsidiaries of the Borrower that are not Domestics Subsidiaries so long as
(x) such Indebtedness is without recourse (whether by the grant of any Liens,
the incurrence of any Guarantee or otherwise) to the Borrower or any Domestic
Subsidiary and (y) any restrictions or agreements described in this Section 7.08
do not apply to the Borrower or any Domestic Subsidiary.

 

7.09                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates or would be inconsistent with, Regulation T, U or X of the FRB.

 

7.10                        Financial Covenants.

 

(a)                                  Consolidated Net Worth.  Permit
Consolidated Net Worth at any time to be less than the sum of (a) $1,000,000,000
plus (b) an amount equal to 50% of the Consolidated Net Income earned in each
full fiscal quarter ending after the Closing Date (with no deduction for a net
loss in any such fiscal quarter).

 

(b)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 2.50 to 1.00.

 

(c)                                  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Borrower
to be greater than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter of the
Borrower ending closest to:

 

Leverage Ratio

 

December 31, 2003;

 

3.50 to 1.00

 

March 31, 2004;

 

June 30, 2004;

 

September 30, 2004;

 

December 31, 2004; and

 

March 31, 2005

 

 

 

 

 

June 30, 2005 and thereafter

 

3.25 to 1.00

 

 

7.11                        Amendments of Certain Indebtedness.  Unless
consented to by the Required Lenders, amend, modify or change in any manner any
term or condition of any Material Senior Indebtedness or any refinancing of any
Material Senior Indebtedness so that the terms and conditions thereof are less
favorable to the Administrative Agent and the Lenders than the terms and
conditions of the relevant Material Senior Indebtedness as of the Closing Date.

 

73

--------------------------------------------------------------------------------


 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan or any L/C Obligation, or (ii) within five days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
Commitment Fee or other fee due hereunder, or (iii) within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02(b) through (f), 6.03(a), (b) or (c), 6.05, 6.10, 6.11 or 6.13
or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made; or

 

(e)                                  Cross-Default.  (i) The Borrower or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
(x) any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (y) any of the Material Senior Indebtedness
(collectively, the Indebtedness and Guarantees described in (x) and (y) are
referred to as the “Cross Default Indebtedness”), or (B) fails to observe or
perform any other agreement or condition relating to any such Cross Default
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders (or beneficiary or
beneficiaries in the case of a Guarantee) of any such Cross Default Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Cross
Default Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Cross Default Indebtedness to be
made, prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

 

74

--------------------------------------------------------------------------------


 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
appropriately commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount, or (iii) the aggregate amount of Unfunded Pension Liabilities
among all Pension Plans at any time exceeds $100,000,000; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

75

--------------------------------------------------------------------------------


 

(k)                                  Change of Control.  Frank McCourt ceases
both (a) to actively manage and control the day to day operations of the
Borrower and [Holdco], and (b) to own not less than 25% of the

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof) plus the Letter of Credit fees payable with respect to such
Letter of Credit (calculated at the Applicable Rate then in effect for the
period from the date of such cash collateralization until the expiry date of
such Letter of Credit); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received by the Administrative Agent on account of
the Obligations (including amounts received pursuant to the Intercreditor
Agreement) shall be applied by the Administrative Agent, subject to the
provisions of the Intercreditor Agreement, in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

76

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Swap
Termination Values) payable to the Lenders (including Attorney Costs and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to payment of Swap Termination Values owing to any Lender or any
Affiliate of any Lender arising under Related Swap Contracts that shall have
been terminated and as to which the Administrative Agent shall have received
notice of such termination and the Swap Termination Value thereof from the
applicable Lender or Affiliate of a Lender;

 

Seventh, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Document that are due and payable to the
Administrative Agent and the Lenders, or any of them, on such date, ratably
based on the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the Lenders on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authorization of Administrative
Agent.

 

(a)                                  Each Lender hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document,
including the execution and delivery of each of the Loan Documents as
applicable, and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities

 

77

--------------------------------------------------------------------------------


 

shall be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)                                 The L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article IX and in the definition of “Agent-Related
Person” included the L/C Issuer with respect to such acts or omissions, and (ii)
as additionally provided herein with respect to the L/C Issuer.

 

9.02                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

9.03                        Liability of Administrative Agent.  No Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

9.04                        Reliance by Administrative Agent.

 

(a)                                  The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct

 

78

--------------------------------------------------------------------------------


 

and to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

9.05                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.”  The Administrative Agent will notify
the Lenders of its receipt of any such notice.  The Administrative Agent shall
take such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

 

9.06                        Credit Decision; Disclosure of Information by
Administrative Agent.  Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related

 

79

--------------------------------------------------------------------------------


 

Person and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 

9.07                        Indemnification of Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.

 

9.08                        Administrative Agent in its Individual Capacity. 
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them.  With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

 

80

--------------------------------------------------------------------------------


 

9.09                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Lenders;
provided that any such resignation by Bank of America shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders, which successor
administrative agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld or delayed).  If no successor administrative
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor administrative agent from among
the Lenders.  Upon the acceptance of its appointment as successor administrative
agent hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent, L/C Issuer and Swing Line Lender and the respective terms “Administrative
Agent,” “L/C Issuer” and “Swing Line Lender” shall mean such successor
administrative agent, Letter of Credit issuer and swing line lender, the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring L/C Issuer’s and Swing Line Lender’s
rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer or Swing Line Lender
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.  If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

9.10                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.04(i) and
(j), 2.10 and 10.04) allowed in such judicial proceeding; and

 

81

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.11                        Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.  Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.

 

9.12                        Other Agents; Arrangers and Managers.  None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “co-agent,”
“book manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

ARTICLE X.
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or, in the case of the Intercreditor
Agreement, by the Administrative Agent with the written consent of the Required
Lenders) and the Borrower or the applicable Loan Party (or, in the case of the
Intercreditor Agreement, by the other parties required to be party thereto
pursuant to the terms thereof), as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent:

 

82

--------------------------------------------------------------------------------


 

(a)                                  shall waive any condition set forth in
Section 4.01(a) without the written consent of each Lender except to the extent
otherwise provided for in Section 4.01(a);

 

(b)                                 shall extend or increase (i) the Revolving
Credit Commitment (or reinstate any Revolving Credit Commitment terminated
pursuant to Section 2.07 or 8.02) of any Revolving Lender without the written
consent of such Revolving Lender, or (ii) the Pro Rata Term A Share (measured in
Dollars) of the Outstanding Amount of the Term Loan A of any Term Loan A Lender
without the written consent of such Term Loan A Lender;

 

(c)                                  shall waive or postpone any date fixed by
this Agreement or any other Loan Document for any payment (but excluding
mandatory prepayments, if any, which will only require the vote of Required
Lenders) of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

 

(d)                                 shall reduce the principal of, or the rate
of interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (v) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(e)                                  shall change Section 2.14 or Section 8.03
in a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby;

 

(f)                                    shall change any provision of this
Section 10.01, the definition of any of “Required Lenders,” “Required Revolving
Lenders” or “Required Term Loan A Lenders,” or any other provision hereof, in
each case to the extent such change would alter the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

 

(g)                                 which has the effect of enabling the
Borrower to satisfy any condition to a Borrowing contained in Section 4.02
hereof which, but for such amendment, waiver or consent would not otherwise be
satisfied, shall be effective to require the Revolving Lenders, the Swing Line
Lender or any L/C Issuer to make any additional Revolving Loan or Swing Line
Loan, or to issue any additional or renew any existing Letter of Credit, unless
and until the Required Revolving Lenders shall consent thereto;

 

(h)                                 shall release all or substantially all of
the Guarantors from the Guaranty without the written consent of each Lender,
except to the extent such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, in which case such release may be made by the
Administrative Agent acting alone as provided in Section 9.11;

 

83

--------------------------------------------------------------------------------


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required under
this Section 10.01, affect the rights or duties of the L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required under this Section 10.01, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required under this Section 10.01, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (v) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (vi) notwithstanding
subsections (e) and (f) above, Sections 2.14, 8.03, 10.01 and the definitions of
“Required Lenders,” “Required Revolving Lenders” and “Required Term Loan A
Lenders,” and other related provisions, may be changed in connection with, and
to the extent necessary to accommodate comparable voting and other rights of the
existing Lenders with respect to, the addition of a new facility or tranche
under this Agreement by a vote of the Required Lenders, and such new facility or
tranche may be guaranteed by the Guarantors by a vote of the Required Lenders
notwithstanding subsection (h) above.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (A) the Revolving Credit
Commitment of any such Revolving Lender may not be increased or extended without
the consent of such Revolving Lender, and (B) the Pro Rata Term A Share
(measured in Dollars) of the Outstanding Amount of the Term Loan A of any such
Term A Lender may not be increased without the consent of such Term A Lender.

 

10.02                 Notices and Other Communications; Facsimile Copies.

 

(a)                                  General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the L/C Issuer and the
Swing Line Lender.

 

84

--------------------------------------------------------------------------------


 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent, the L/C Issuer and the Swing Line Lender pursuant
to Article II shall not be effective until actually received by such Person.  In
no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Administrative Agent and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c)                                  Limited Use of Electronic Mail.  Electronic
mail and Internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Section 6.02, and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Revolving Loan Notices, Term Loan
Interest Rate Selection Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04                 Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other

 

85

--------------------------------------------------------------------------------


 

Loan Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Lender for all
costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all Attorney Costs.  The foregoing costs and expenses shall include
all search, filing, recording, title insurance and appraisal charges and fees
and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender.  All amounts
due under this Section 10.04 shall be payable within ten Business Days after
demand therefor.  The agreements in this Section shall survive the termination
of the Aggregate Commitments and repayment of all other Obligations.

 

10.05                 Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee, in each case involving any demand
made upon or claim asserted against such Indemnitee arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) the execution, delivery, enforcement, performance or
administration of any Loan Document, Transaction Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Revolving Credit Commitment, Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), including any proposed use or use to consummate the
Merger or to repay any indebtedness in connection with the Merger (including
without limitation any Indebtedness under the Existing Borrower Credit Agreement
or the Existing Acquired Company Credit Agreement), (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or

 

86

--------------------------------------------------------------------------------


 

willful misconduct of such Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date).  All amounts due under
this Section 10.05 shall be payable within ten Business Days after demand
therefor.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.06                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07                 Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) or (i) of this Section, or (iv) to
an SPC in accordance with the provisions of subsection (h) of this Section (and
any other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Revolving Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it, or of its Pro Rata Term A Share of the Term Loan A at the time owing to it
(such Lender’s

 

87

--------------------------------------------------------------------------------


 

portion of Loans, commitments and risk participations with respect to each of
the Revolving Credit Facility and the Term Loan A Facility (each, an “Applicable
Facility”) being referred to in this Section 10.07 as its “Applicable Share”);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Applicable Share of the Applicable Facility or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Applicable
Share with respect to each Applicable Facility subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than (A) $5,000,000 with respect to the Revolving Credit Facility and (B)
$1,000,000 with respect to the Term Loan A Facility, unless in either case each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Applicable Facility, except
that this clause (ii) shall not (x) apply to rights in respect of Swing Line
Loans or (y) prohibit any Lender from assigning all or a portion of its rights
and obligations among the Applicable Facilities on a non-pro rata basis; (iii)
any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500.  Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a
Revolving Lender or Term Loan A Lender, as applicable, under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, the Borrower (at its expense) shall execute and deliver applicable
Notes to the assignee Lender, and any assigning Lender that shall cease to be a
Lender as a result of such assignment shall return its Notes to the Borrower, if
any.  Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and (in
each case, as applicable) the Revolving Credit Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the

 

88

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section and shall likewise be subject to the provisions of Sections
3.01(e), 3.01(f) and 3.06(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.15 as though it were a Lender.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

89

--------------------------------------------------------------------------------


 

(g)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer (only with respect to
assignments of the Revolving Credit Facility) and the Swing Line Lender (only
with respect to assignments of the Revolving Credit Facility), and (ii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.  Each party hereto hereby agrees that (i)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under
Article III), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the Lender of record hereunder.

 

The making of a Revolving Loan by an SPC hereunder shall utilize the Revolving
Credit Commitment of the Granting Lender to the same extent, and as if, such
Revolving Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $1,000, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

90

--------------------------------------------------------------------------------


 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note or Notes, if any, held
by it to the trustee for holders of obligations owed, or securities issued, by
such Fund as security for such obligations or securities, provided that unless
and until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 10.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

(j)                                     Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Credit Commitment and Loans (including its pro rata share of the Term Loan A, if
any) and its participations in the L/C Obligations or any L/C Borrowing pursuant
to subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon five Business
Days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Swing Line Lender to make Swing Line
Loans or the Revolving Lenders to make Revolving Loans or fund participations in
the manner set forth in Section 2.04(c)).  If Bank of America resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Revolving Lenders to make Base Rate Revolving Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.05(c).

 

10.08                 Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent 
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under or any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes

 

91

--------------------------------------------------------------------------------


 

available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; provided that with respect to any
disclosure under clause (b) or (c) of this sentence, the Administrative Agent or
the relevant Lender, as applicable, shall use commercially reasonable efforts to
notify the Borrower (unless such notification is prohibited by any applicable
Law) of the proposed disclosure before such disclosure is made to reasonably
afford the Borrower the opportunity to seek to prevent such disclosure.  For the
purposes of this Section, “Information” means all information received from any
Loan Party relating to any Loan Party or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Notwithstanding anything herein to
the contrary, “Information” shall not include, and the Borrower, the
Administrative Agent and each Lender may disclose without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby) and all materials of any kind (including
opinions or other tax analyses) that are provided to the Borrower, the
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.  In addition, the Administrative Agent may disclose to any
agency or organization that assigns standard identification numbers to loan
facilities such basic information describing the facilities provided hereunder
as is necessary to assign unique identifiers (and, if requested, supply a copy
of this Agreement), it being understood that the Person to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to make available to the public only such Information as such person
normally makes available in the course of its business of assigning
identification numbers.

 

10.09                 Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such

 

92

--------------------------------------------------------------------------------


 

set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

10.10                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11                 Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12                 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The

 

93

--------------------------------------------------------------------------------


 

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.15                 Tax Forms.

 

(a)                                  (i)                                    
Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or such other evidence satisfactory to the
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code.  Each such form shall include, if
required by the form or otherwise necessary to obtain the benefits being
claimed, a U.S. taxpayer identification number for the applicable Foreign
Lender.  Thereafter and from time to time, each such Foreign Lender shall (A)
promptly submit to the Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

 

(ii)                                  Each Foreign Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender), shall deliver
to the Administrative Agent on the date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account that
is not subject to U.S. withholding tax, and (B) two duly signed completed copies
of IRS Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish

 

94

--------------------------------------------------------------------------------


 

that such Lender is not acting for its own account with respect to a portion of
any such sums payable to such Lender.

 

(iii)                               The Borrower shall not be required to pay
any additional amount to any Foreign Lender under Section 3.01 (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a) or (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 10.15(a) shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 in the event that, as a result of any
change in any applicable law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender or other
Person for the account of which such Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate.

 

(iv)                              The Administrative Agent may, without
reduction, withhold any Taxes required to be deducted and withheld from any
payment under any of the Loan Documents with respect to which the Borrower is
not required to pay additional amounts under this Section 10.15(a).

 

(b)                                 Upon the request of the Administrative
Agent, each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9.  If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.

 

(c)                                  If any Governmental Authority asserts that
the Administrative Agent did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Agent.  The
obligation of the Lenders under this Section shall survive the termination of
the Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

 

10.16                 Governing Law.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;

 

95

--------------------------------------------------------------------------------


 

PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

10.17                 Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.18                 USA Patriot Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

[Signature pages follow.]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PRECISION CASTPARTS CORP.

 

 

 

By:

/s/ Geoffrey A. Hawkes

 

 

Name:

Geoffrey A. Hawkes

 

 

Title:

Treasurer

 

 

Precision Castparts Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

By:

/s/ Kenneth J. Beck

 

 

Name:

Kenneth J. Beck

 

 

Title:

Principal

 

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

By:

/s/ Kenneth J. Beck

 

 

Name:

Kenneth J. Beck

 

 

Title:

Principal

 

 

S-3

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ W. Robert Perkins

 

 

Name:

W. Robert Perkins

 

 

Title:

Vice President

 

 

S-4

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name:

Bertram H. Tang

 

 

Title:

Vice President & Team Leader

 

 

S-5

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Robert J. Giannone

 

 

Name:

Robert J. Giannone

 

 

Title:

Vice President

 

 

S-6

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Janice T. Thede

 

 

Name:

Janice T. Thede

 

 

Title:

Vice President

 

 

S-7

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

By:

/s/ Nicholas A.J. Hahn

 

 

Name:

Nicholas A.J. Hahn

 

 

Title:

Vice President

 

 

S-8

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Patrik G. Norris

 

 

Name:

Patrik G. Norris

 

 

Title:

Director

 

 

S-9

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK

 

 

 

By:

/s/ Kenneth S. Struglia

 

 

Name:

Kenneth S. Struglia

 

 

Title:

Director

 

 

S-10

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

By:

/s/ Robert Besser

 

 

Name:

Robert Besser

 

 

Title:

Vice President

 

 

S-11

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

By:

/s/ Steven J. Anderson

 

 

Name:

Steven J. Anderson

 

 

Title:

Senior Vice President

 

 

S-12

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By:

/s/ Maria Amaral-LeBlanc

 

 

Name:

Maria Amaral-LeBlanc

 

 

Title:

Senior Vice President

 

 

S-13

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

By:

/s/ C. Betties

 

 

Name:

C. Betties

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Tjalling Terpstra

 

 

Name:

Tjalling Terpstra

 

 

Title:

Director

 

 

S-14

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

/s/ Al Galluzzo

 

 

Name:

Al Galluzzo

 

 

Title:

Senior Vice President

 

 

S-15

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

/s/ Thomas Marks

 

 

Name:

Thomas Marks

 

 

Title:

Vice President

 

 

S-16

--------------------------------------------------------------------------------


 

 

KBC BANK, N.V.

 

 

 

By:

/s/ Robert Snauffer

 

 

Name:

Robert Snauffer

 

 

Title:

First Vice President

 

 

 

 

 

 

By:

/s/ Eric Raskin

 

 

Name:

Eric Raskin

 

 

Title:

Vice President

 

 

S-17

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

By:

/s/ Elise Walker

 

 

Name:

Elise Walker

 

 

Title:

Vice President

 

 

S-18

--------------------------------------------------------------------------------


 

 

UFJ BANK LIMITED

 

 

 

By:

/s/ Toshiko Boyd

 

 

Name:

Toshiko Boyd

 

 

Title:

Vice President

 

 

S-19

--------------------------------------------------------------------------------


 

 

WASHINGTON MUTUAL BANK

 

 

 

By:

/s/ Richard J. Ameny, Jr.

 

 

Name:

Richard J. Ameny, Jr.

 

 

Title:

Vice President

 

 

S-20

--------------------------------------------------------------------------------


 

 

BANCA NAZIONALE DEL LAVORO S.P.A.
NEW YORK BRANCH

 

 

 

By:

/s/ Juan J. Cortes

 

 

Name:

Juan J. Cortes

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Francesco Di Mario

 

 

Name:

Francesco Di Mario

 

 

Title:

Vice President

 

 

S-21

--------------------------------------------------------------------------------